Maryland Insurance Administration v. State Farm Mutual Automobile Insurance Company
et al., No. 41, September Term, 2016

MOTOR VEHICLE INSURANCE – PERSONAL INJURY PROTECTION
COVERAGE – OWNED BUT UNINSURED EXCLUSION – MARYLAND CODE
ANN., INS. (1997, 2011 REPL. VOL., 2016 SUPP.) § 19-505 – Court of Appeals held
that insurer of personal motor vehicle liability insurance policy, which includes personal
injury protection (“PIP”) coverage, is not responsible, as result of application of personal
motor vehicle liability insurance policy’s owned but not insured exclusion, for PIP
coverage for injuries insured sustained while driving taxicab owned by insured but not
covered by personal motor vehicle liability insurance policy. In reaching conclusion, Court
of Appeals determined that: (1) taxicab is “motor vehicle” for purposes of statutory
exclusion from PIP coverage set forth in Md. Code Ann., Ins. (1997, 2011 Repl. Vol., 2016
Supp.) (“IN”) § 19-505(c)(1)(ii) and for payment of benefits under IN § 19-513(d)(1)(i);
(2) “uninsured motor vehicle” under IN § 19-505(c)(1)(ii) means uninsured for PIP
coverage, such that motor vehicle, including taxicab, that is not insured for PIP coverage
is “uninsured motor vehicle” for purposes of IN § 19-505(c)(1)(ii); and (3) exclusion in
personal motor vehicle insurance policy in this case is authorized by statutory exclusion
from PIP coverage set forth in IN § 19-505(c)(1)(ii), owned but uninsured exclusion.
Circuit Court for Baltimore City
Case No. 24-C-14-000883

Argued: December 5, 2016
                                         IN THE COURT OF APPEALS

                                               OF MARYLAND

                                                    No. 41

                                             September Term, 2016
                                   ______________________________________

                                           MARYLAND INSURANCE
                                             ADMINISTRATION

                                                       v.

                                    STATE FARM MUTUAL AUTOMOBILE
                                        INSURANCE COMPANY ET AL.
                                   ______________________________________

                                              Barbera, C.J.
                                              Greene
                                              Adkins
                                              McDonald
                                              Watts
                                              Hotten
                                              Getty,

                                                   JJ.
                                   ______________________________________

                                               Opinion by Watts, J.
                                     Barbera, C.J., Greene and McDonald, JJ.,
                                                      dissent
                                   ______________________________________

                                              Filed: January 23, 2017
       This case requires the Court to determine whether an insured may receive personal

injury protection (“PIP”) coverage, under a personal motor vehicle liability insurance

policy held by the insured, for injuries sustained while driving a taxicab owned by the

insured but not covered by the personal motor vehicle liability insurance policy, where the

personal motor vehicle liability insurance policy contains an exclusion for motor vehicles

owned but not insured under the policy. Under Maryland law, generally, insurers are

required to provide drivers with liability, PIP, and uninsured/underinsured motorist

(“UM/UIM”) coverage. See Md. Code Ann., Ins. (1997, 2011 Repl. Vol., 2016 Supp.)

(“IN”) §§ 19-504, 19-505, 19-509; Md. Code Ann., Transp. (1977, 2012 Repl. Vol., 2016

Supp.) (“TR”) § 17-103. And, where a motor vehicle insurance policy contains PIP

coverage and UM/UIM coverage, an insurer is required to provide PIP coverage to an

insured or an insured’s resident family member who is injured in a motor vehicle accident

“while occupying a motor vehicle for which the coverages described in [IN] §§ 19-505

[(PIP coverage)] and 19-509 [(UM/UIM coverage)] are not in effect[.]”              IN § 19-

513(d)(1)(i). The definition of a “motor vehicle” set forth in IN § 19-501(b)(2)(ii),

however, expressly excludes taxicabs as “motor vehicles” for purposes of Subtitle 5 of

Title 19 of the Insurance Article; thus, IN § 19-505(a) does not require insurers to offer PIP

coverage in policies insuring taxicabs.

       This case raises the overall issue of whether an insurer of a personal motor vehicle

liability insurance policy, which includes PIP coverage, is responsible for PIP coverage for

injuries that an insured sustained while driving a taxicab owned by the insured but not

covered by the personal motor vehicle liability insurance policy, or whether the personal
motor vehicle liability insurance policy’s owned but not insured exclusion applies, such

that the insurer is not responsible for PIP coverage under those circumstances. To answer

that overarching question, this Court must determine three very specific issues: (1) whether

a taxicab is a “motor vehicle” for purposes of the statutory exclusion from PIP coverage

under IN § 19-505(c)(1)(ii) and for the payment of benefits under IN § 19-513(d)(1)(i); (2)

whether “uninsured motor vehicle” for purposes of IN § 19-505(c)(1)(ii) means uninsured

altogether, uninsured for PIP coverage, or not insured under the relevant motor vehicle

liability insurance policy; and (3) whether the exclusion in the personal motor vehicle

liability insurance policy in this case—which excluded coverage, in pertinent part, for the

insured “while occupying a motor vehicle owned by [the insured] . . . and which is not

insured under the liability coverage of this policy” (capitalization omitted)—is authorized

by the statutory exclusion from PIP coverage set forth in IN § 19-505(c)(1)(ii), the “owned

but uninsured” exclusion.

       As to the primary question presented in this case, we hold that an insurer of a

personal motor vehicle liability insurance policy, which includes PIP coverage, is not

responsible, as a result of the application of the personal motor vehicle liability insurance

policy’s owned but not insured exclusion, for PIP coverage for injuries the insured

sustained while driving a taxicab owned by the insured but not covered by the personal

motor vehicle liability insurance policy. As to the more specific underlying issues, we

conclude that: (1) a taxicab is a “motor vehicle” for purposes of the owned but uninsured

exclusion from PIP coverage set forth in IN § 19-505(c)(1)(ii) and for the payment of

benefits under IN § 19-513(d)(1)(i); (2) “uninsured motor vehicle” under IN § 19-


                                            -2-
505(c)(1)(ii) means uninsured for PIP coverage, such that a motor vehicle, including a

taxicab, that is not insured for PIP coverage is an “uninsured motor vehicle” for purposes

of IN § 19-505(c)(1)(ii); and (3) the exclusion in the personal motor vehicle insurance

policy in this case is authorized by the owned but uninsured exclusion from PIP coverage

set forth in IN § 19-505(c)(1)(ii). Accordingly, we affirm the judgment of the Court of

Special Appeals.

                                   BACKGROUND

      On November 14, 2011, Alhassan Bundu-Conteh (“Bundu-Conteh”), Respondent,

was rear-ended by a motor vehicle while driving his taxicab. Bundu-Conteh sustained

personal injuries. At the time of the accident, Bundu-Conteh owned two vehicles: a 1997

Jeep Grand Cherokee (“the Jeep”) and a 2006 Ford Crown Victoria taxicab (“the taxicab”).

The Jeep was insured under a liability and no-fault policy with State Farm Mutual

Automobile Insurance Company (“State Farm”), Respondent, which included PIP

coverage.     The taxicab was insured         by Amalgamated Insurance Company

(“Amalgamated”) and carried liability-only coverage, which does not include PIP

coverage.1

      Following the accident, Bundu-Conteh submitted a PIP claim to State Farm for the

injuries that he sustained. State Farm denied Bundu-Conteh’s PIP claim, relying on the


      1
        As discussed in more detail below, under Maryland law, taxicabs are not required
to carry PIP or UM/UIM coverage. See Maryland Auto. Ins. Fund v. Sun Cab Co., Inc.,
305 Md. 807, 813, 506 A.2d 641, 644 (1986) (“[T]here was no facial inconsistency between
the stated purpose ‘of exempting certain vehicles . . . from certain required primary
coverage insurance provisions’ and the effect of excluding taxicabs from PIP and UM
coverage.”).

                                          -3-
following exclusion (“the third exclusion”) for no-fault coverage:

      Exclusions

      THERE IS NO COVERAGE:

                                          ***

      3. FOR YOU OR ANY RESIDENT RELATIVE WHILE OCCUPYING A
      MOTOR VEHICLE OWNED BY YOU OR ANY RESIDENT RELATIVE
      AND WHICH IS NOT INSURED UNDER THE LIABILITY COVERAGE
      OF THIS POLICY[.]

Bundu-Conteh subsequently filed a complaint with the Maryland Insurance Administration

(“the MIA”), Petitioner.     In the complaint, Bundu-Conteh contended that the third

exclusion was inapplicable to him because, at the time of the accident, he was driving a

taxicab, which IN § 19-501(b)(2)(ii) excludes from the definition of “motor vehicle.”2

Alternatively, Bundu-Conteh argued that, even if the taxicab were categorized as a “motor

vehicle,” the third exclusion in the State Farm policy is incompatible with well-settled

Maryland law.




      2
          IN § 19-501(b) provides:

             (1) “Motor vehicle” means a vehicle, including a trailer, that is
      operated or designed for operation on a public road by any power other than
      animal or muscular power.
             (2) “Motor vehicle” does not include:
                    (i) a bus as defined in [TR] § 11-105 []; or
                    (ii) a taxicab as defined in [TR] § 11-165 [].


                                           -4-
      On December 27, 2012, after completing its review of the case, the MIA concluded

that State Farm’s denial of Bundu-Conteh’s PIP claim violated IN §§ 4-113,3 19-505,4 19-

513,5 and 27-303.6 Specifically, the MIA determined that, pursuant to IN § 19-513(d),


      3
          IN § 4-113(b)(5) provides:

      (b) Discretionary grounds. – The Commissioner may deny a certificate of
      authority to an applicant or, subject to the hearing provisions of Title 2 of
      this article, refuse to renew, suspend, or revoke a certificate of authority if
      the applicant or holder of the certificate of authority: . . . (5) refuses or delays
      payment of amounts due claimants without just cause[.]

(Paragraph break omitted).
       4
         The “owned but uninsured” exclusion under IN § 19-505(c)(1)(ii) provides:

      (1) An insurer may exclude from the coverage described in this section
      benefits for:
      ...
              (ii) the named insured or a family member of the named insured who
              resides in the named insured’s household for an injury that occurs
              while the named insured or family member is occupying an uninsured
              motor vehicle owned by:
                      1. the named insured; or
                      2. an immediate family member of the named insured who
                      resides in the named insured’s household.
      5
        IN § 19-513 provides, in relevant part:

      (d) Payment of benefits – Coverage under subtitle not in effect. – (1) The
      insurer under a policy that contains the coverages described in §§ 19-505 and
      19-509 of this subtitle shall pay the benefits described in §§ 19-505 and 19-
      509 to an individual insured under the policy who is injured in a motor
      vehicle accident:
                     (i) while occupying a motor vehicle for which the coverages
              described in §§ 19-505 and 19-509 of this subtitle are not in effect; or
                     (ii) by a motor vehicle for which the coverages described in §§
              19-505 and 19-509 of this subtitle are not in effect as a pedestrian,
              while in, on, or alighting from a vehicle powered by animal or
              muscular power, or while on or alighting from an animal.
      6
        IN § 27-303(2) provides:


                                             -5-
State Farm is obligated to provide PIP benefits to its insured policy holders who are injured

in a motor vehicle accident, subject to limited exclusions. According to the MIA, the third

exclusion in State Farm’s policy is incompatible with the exclusions under IN § 19-505(c)

and thus constitutes “an arbitrary and capricious denial of a claim without just cause[.]”

       On January 25, 2013, State Farm appealed the MIA’s determination and requested

a hearing. Specifically, State Farm contended that the third exclusion fell squarely within

the “owned but uninsured” exclusion under IN § 19-505(c)(1)(ii) and, thus, was

permissible. According to State Farm, the taxicab was “uninsured” for the purposes of IN

§ 19-505(c)(1)(ii) because it was not insured under the State Farm policy. Both State Farm

and the MIA, on Bundu-Conteh’s behalf, filed with the Maryland Insurance Commissioner

(“the Commissioner”) cross-motions for summary decision. On August 15, 2013, the

Commissioner held a hearing on the cross-motions for summary decision. On January 24,

2014, the Commissioner issued a Memorandum and Final Order, concluding that State

Farm’s denial of coverage to Bundu-Conteh violated IN §§ 19-505 and 19-513. The

Commissioner determined that the third exclusion is not a permissible exclusion under IN

§ 19-505(c). Specifically, the Commissioner determined that, under the plain language of




       It is an unfair claim settlement practice and a violation of this subtitle for an
       insurer, nonprofit health service plan, or health maintenance organization to:
       . . . (2) refuse to pay a claim for an arbitrary or capricious reason based on all
       available information[.]

(Paragraph break omitted).




                                             -6-
IN § 19-505(c)(1)(ii), the meaning of “uninsured motor vehicle” is “a motor vehicle

without insurance.”     Thus, the Commissioner concluded that to interpret IN § 19-

505(c)(1)(ii) as excluding coverage for individuals like Bundu-Conteh, who carried PIP

coverage on their vehicles and were not injured while in an “uninsured” vehicle, “would

be contrary to the remedial legislative purpose of assuring compensation for damages to

victims of motor vehicle accidents without regard to fault.” The Commissioner, therefore,

granted the MIA’s motion for summary decision and ordered State Farm to pay Bundu-

Conteh’s PIP claim arising from the accident plus 1.5% interest for each intervening month

starting 30 days after Bundu-Conteh first submitted his PIP claim.

       On February 20, 2014, State Farm filed in the Circuit Court for Baltimore City (“the

circuit court”) a petition for judicial review. On January 9, 2015, the circuit court issued a

Memorandum and Order reversing the Commissioner’s Final Order. On January 29, 2015,

the MIA noted an appeal to the Court of Special Appeals. In an unreported opinion dated

March 15, 2016, the Court of Special Appeals affirmed the judgment of the circuit court.

State Farm subsequently requested that the Court of Special Appeals report the opinion.

On June 1, 2016, the Court of Special Appeals reported the opinion. See Md. Ins. Admin.

v. State Farm Mut. Auto. Ins. Co., 228 Md. App. 126, 137 A.3d 310 (2016). The MIA

thereafter filed in this Court a petition for a writ of certiorari, which we granted on

September 2, 2016. See Md. Ins. Admin. v. State Farm Mut. Auto. Ins., 450 Md. 102, 146

A.3d 463 (2016).




                                            -7-
                                      DISCUSSION

                                The Parties’ Contentions

       The MIA contends that the Court of Special Appeals erred by not affording

deference to the Commissioner’s interpretation of IN § 19-505. According to the MIA, the

Commissioner correctly determined that, at the time of the accident, Bundu-Conteh was

not driving an “uninsured motor vehicle” and, thus, the exclusion under IN § 19-

505(c)(1)(ii) does not apply. Indeed, the MIA argues that the taxicab was neither a “motor

vehicle” nor “uninsured.” Furthermore, the MIA asserts that the third exclusion of State

Farm’s policy is not authorized by IN § 19-505(c), and thus is invalid.

       State Farm responds that the Commissioner’s interpretation of “uninsured” for

purposes of IN § 19-505 was erroneous. Specifically, State Farm argues that well-

established Maryland law requires that the definition of “uninsured motor vehicle” be

interpreted contextually, and, in this context, “uninsured motor vehicle” refers to vehicles

without PIP coverage. Thus, State Farm asserts that Bundu-Conteh’s taxicab was, by

definition, an uninsured motor vehicle at the time of the accident.

       State Farm further contends that the Commissioner’s interpretation of the taxicab as

“insured” for the purposes of IN § 19-505 provides a windfall for individuals like Bundu-

Conteh, who, theoretically, could carry PIP coverage on only one vehicle, purchase

multiple other vehicles, insure them at the bare minimum level of coverage, and

subsequently rely on the single PIP policy to cover all of the vehicles. State Farm also

argues that the Commissioner misapplied relevant Maryland case law. Specifically, State

Farm argues that the Commissioner erroneously relied on Nasseri v. GEICO Gen. Ins. Co.,


                                           -8-
390 Md. 188, 888 A.2d 284 (2005), which, according to State Farm, is distinguishable from

the instant case, as it did not contemplate the owned but uninsured exclusion under IN §

19-505(c)(1)(ii).

       In reply, the MIA contends that the Commissioner’s plain language interpretation

of “uninsured motor vehicle” is consistent with the underlying legislative intent underlying

the no-fault provisions of the Insurance Article.      The MIA argues that the General

Assembly enacted the owned but uninsured exclusion to specifically address “uninsured”

vehicles— i.e. vehicles entirely lacking insurance—not those lacking only PIP coverage.

Additionally, the MIA asserts that the statutes in the Insurance Article are remedial, and

should be liberally construed in favor of the insured. Furthermore, the MIA maintains that

the Commissioner’s interpretation of IN § 19-505 would not provide insured motorists like

Bundu-Conteh with a windfall, but, in the event that it did, this would be an issue for the

General Assembly to resolve.

                                   Standard of Review

       In Md. Aviation Admin. v. Noland, 386 Md. 556, 571, 873 A.2d 1145, 1154 (2005),

this Court stated:

       A court’s role in reviewing an administrative agency adjudicatory decision
       is narrow; it is limited to determining if there is substantial evidence in the
       record as a whole to support the agency’s findings and conclusions, and to
       determine if the administrative decision is premised upon an erroneous
       conclusion of law.

(Citations and internal quotation marks omitted); see also Charles Cnty. Dep’t of Soc.

Servs. v. Vann, 382 Md. 286, 295, 855 A.2d 313, 319 (2004) (“When an agency makes

‘conclusions of law’ in a contested case, the [Administrative Procedure Act] permits the


                                            -9-
court, on judicial review, to decide the correctness of the agency’s conclusions and to

substitute the court’s judgment for that of the agency’s.”              (Citations omitted)).

Furthermore, “an administrative agency’s interpretation and application of the statute

which the agency administers should ordinarily be given considerable weight by reviewing

courts.” Bd. of Physician Quality Assurance v. Banks, 354 Md. 59, 69, 729 A.2d 376, 381

(1999) (citations omitted). “However, if we determine that the agency’s decision is based

on an erroneous conclusion of law, no deference is given to those conclusions.” Kenwood

Gardens Condos., Inc. v. Whalen Props., LLC, 449 Md. 313, 325, 144 A.3d 647, 655

(2016).

       In addition, because the issue in this case involves statutory interpretation, we set

forth the pertinent rules of statutory construction:

       The cardinal rule of statutory construction is to ascertain and effectuate the
       intent of the General Assembly.

       As this Court has explained, to determine that purpose or policy, we look
       first to the language of the statute, giving it its natural and ordinary meaning.
       We do so on the tacit theory that the General Assembly is presumed to have
       meant what it said and said what it meant. When the statutory language is
       clear, we need not look beyond the statutory language to determine the
       General Assembly’s intent. If the words of the statute, construed according
       to their common and everyday meaning, are clear and unambiguous and
       express a plain meaning, we will give effect to the statute as it is written. In
       addition, we neither add nor delete words to a clear and unambiguous statute
       to give it a meaning not reflected by the words that the General Assembly
       used or engage in forced or subtle interpretation in an attempt to extend or
       limit the statute’s meaning. If there is no ambiguity in the language, either
       inherently or by reference to other relevant laws or circumstances, the inquiry
       as to legislative intent ends.

       If the language of the statute is ambiguous, however, then courts consider not
       only the literal or usual meaning of the words, but their meaning and effect
       in light of the setting, the objectives, and the purpose of the enactment under


                                            - 10 -
       consideration. We have said that there is an ambiguity within a statute when
       there exist two or more reasonable alternative interpretations of the statute.
       When a statute can be interpreted in more than one way, the job of this Court
       is to resolve that ambiguity in light of the legislative intent, using all the
       resources and tools of statutory construction at our disposal.

       If the true legislative intent cannot be readily determined from the statutory
       language alone, however, we may, and often must, resort to other recognized
       indicia—among other things, the structure of the statute, including its title;
       how the statute relates to other laws; the legislative history, including the
       derivation of the statute, comments and explanations regarding it by
       authoritative sources during the legislative process, and amendments
       proposed or added to it; the general purpose behind the statute; and the
       relative rationality and legal effect of various competing constructions.

       In construing a statute, we avoid a construction of the statute that is
       unreasonable, illogical, or inconsistent with common sense.

       In addition, the meaning of the plainest language is controlled by the context
       in which is appears. As this Court has stated, because it is part of the context,
       related statutes or a statutory scheme that fairly bears on the fundamental
       issue of legislative purpose or goal must also be considered. Thus, not only
       are we required to interpret the statute as a whole, but, if appropriate, in the
       context of the entire statutory scheme of which it is a part.

Bottini v. Dep’t of Fin., 450 Md. 177, 187-89, 147 A.3d 371, 378 (2016) (citation omitted).

                                       Relevant Law

       In 1972, the General Assembly required PIP coverage as part of a larger statutory

scheme that introduced no-fault coverage to the Maryland insurance marketplace and

created the Maryland Automobile Insurance Fund (“the MAIF”) to expand access to motor

vehicle insurance. See 1972 Md. Laws 281-82 (Ch. 73, H.B. 444). This Court has

remarked that “[t]he requirement of [PIP] coverage was a major innovation in 1972; it

represented the State’s limited endorsement of the concept of no-fault automobile

insurance, then being widely touted as the answer to perceived flaws in our system of



                                            - 11 -
compensating those injured in motor vehicle accidents.” Md. Auto. Ins. Fund v. Perry, 356

Md. 668, 675, 741 A.2d 1114, 1118 (1999). Broadly, “[t]he thrust of the 1972 law was to

extend, not restrict, insurance protection, especially a limited amount of primary, no-fault

benefits for wage loss and basic medical expenses.” Id. at 675, 741 A.2d at 1118. Indeed,

this Court has explained:

       PIP is a form of no fault insurance, that allows the insured to recover for
       medical expenses and lost income resulting from a motor vehicle accident.
       Its main purpose is to assure financial compensation to victims of motor
       vehicle accidents without regard to the fault of a named insured or other
       persons entitled to PIP benefits.

TravCo Ins. Co. v. Williams, 430 Md. 396, 403, 61 A.3d 50, 53-54 (2013) (citations and

internal quotation marks omitted); see also Bishop v. State Farm Mut. Auto Ins., 360 Md.

225, 230, 757 A.2d 783, 785 (2000) (same).

       Under IN § 19-505(a), insurers are required to provide PIP coverage as part of their

policies:7

       (a) Coverage required. – Unless waived in accordance with § 19-506 of this
       subtitle or rejected in accordance with § 19-506.1 of this subtitle, each insurer
       that issues, sells, or delivers a motor vehicle liability insurance policy in the
       State shall provide coverage for the medical, hospital, and disability benefits
       described in this section for each of the following individuals:

               (1) except for individuals specifically excluded under § 27-609 of this
       article:

                    (i) the first named insured, and any family member of the first
              named insured who resides in the first named insured’s household,
              who is injured in any motor vehicle accident, including an accident

       7
       In the 2016 Legislative Session, the General Assembly amended IN §§ 19-505 and
19-506 and TR § 17-103, and enacted IN § 19-506.1, to permit an insured to reject certain
PIP benefits in some instances. See 2016 Md. Laws 5844-45 (Vol. VII, Ch. 426, H.B.
900). The recent legislation has no bearing on the decision in this case.

                                            - 12 -
                that involves an uninsured motor vehicle or a motor vehicle the
                identity of which cannot be ascertained; and

                      (ii) any other individual who is injured in a motor vehicle
                accident while using the insured motor vehicle with the express or
                implied permission of the named insured;

            (2) an individual who is injured in a motor vehicle accident while
      occupying the insured motor vehicle as a guest or passenger; and

             (3) an individual who is injured in a motor vehicle accident that
      involves the insured motor vehicle:

                       (i) as a pedestrian; or

                      (ii) while in, on, or alighting from a vehicle that is operated by
                animal or muscular power.

As to the amount of PIP coverage required, IN §19-505(b)(2) provides that “[t]he minimum

medical, hospital, and disability benefits provided by an insurer under this section shall

include up to $2,500 for” various payments.

      Under IN § 19-506(a), however, an insured may waive PIP coverage.8 If an insured

waives PIP coverage, the insured is prevented from making a claim for PIP under any

policy. See Perry, 356 Md. at 676, 741 A.2d at 1118 (“In allowing insureds to waive PIP

benefits under their own policies, however, the [General Assembly] determined that a



      8
          In relevant part, IN § 19-506(a) provides as follows:

             (1) If the first named insured does not wish to obtain the benefits
      described in § 19-505 of this subtitle, the first named insured shall make an
      affirmative written waiver of those benefits.
             (2) If the first named insured does not make an affirmative written
      waiver under this section, the insurer shall provide the coverage described in
      § 19-505 of this subtitle.


                                                 - 13 -
waiver of PIP benefits was a total waiver, and that, if an insured waived such benefits under

his/her own policy, the insured could not collect those benefits from any other insurer.”

(Emphasis in original)).9 Similarly, an insured may also waive higher levels of UM/UIM

coverage, provided that the insured carries liability insurance in excess of the minimum

coverage required under Maryland law. See IN § 19-510(a) and (b); Swartzbaugh v.

Encompass Ins. Co. of Am., 425 Md. 614, 618, 42 A.3d 587, 589 (2012) (“Under the State

insurance code, UM coverage under a motor vehicle insurance policy is by default equal

to the liability coverage under the policy. This level of coverage may be waived, however,

in favor of a lesser amount at least equal to the minimum coverage required by the motor

vehicle law.” (Citations omitted)).

       IN § 19-513(d)(1) governs the payment of benefits where coverage under IN §§ 19-

505 and 19-509 is not in effect, providing as follows:

       The insurer under a policy that contains the coverages described in §§ 19-
       505 and 19-509 of this subtitle shall pay the benefits described in §§ 19-505
       and 19-509 to an individual insured under the policy who is injured in a motor
       vehicle accident:

              (i) while occupying a motor vehicle for which the coverages described
              in §§ 19-505 and 19-509 of this subtitle are not in effect; or

              (ii) by a motor vehicle for which the coverages described in §§ 19-
              505 and 19-509 of this subtitle are not in effect as a pedestrian, while
              in, on, or alighting from a vehicle powered by animal or muscular
              power, or while on or alighting from an animal.




       9
       Additionally, pursuant to IN § 19-506.1(a), an applicant for a motor vehicle liability
insurance policy may reject PIP coverage under certain circumstances.

                                           - 14 -
Indeed, unlike liability coverage, generally, PIP coverage follows the insured, not the

motor vehicle. See Nasseri, 390 Md. at 196, 888 A.2d at 288 (“The language of the

Insurance Article, as well as numerous opinions by this Court, make it clear that an insured,

who has PIP coverage under a policy on the insured’s motor vehicle, and who is injured in

an accident while occupying a different motor vehicle owned by someone else, is ordinarily

entitled to PIP coverage under the policy on the insured’s vehicle.”).

       One exception to the requirement of PIP coverage—aside from waiver or rejection

of PIP coverage under IN §§ 19-506 and 19-506.1, respectively—involves taxicabs. IN §

19-501(b)(2)(ii), states that the term “motor vehicle” “does not include . . . a taxicab as

defined in § 11-165 of the Transportation Article.” A taxicab is not required to be insured

under a policy that includes PIP coverage.10 In Nasseri, 390 Md. at 195-96, 888 A.2d at

288, we noted that the purpose of the legislation excluding a taxicab from the definition of

“motor vehicle” “was simply to provide that the compulsory automobile liability insurance

policies on taxicabs and certain other vehicles did not have to contain policy provisions for

PIP and some other statutory coverages.” See also id. at 191, 888 A.2d at 285 (“At the

time of the accident, the taxicab was covered only by liability insurance, in accordance

with the minimum requirements of Maryland law applicable to taxicabs.”).




       10
         At oral argument, the MIA emphasized that Bundu-Conteh had not waived PIP
coverage with Amalgamated, but rather had never been offered PIP coverage by
Amalgamated. Under IN §§ 19-501(b)(2)(ii) and 19-505, however, Amalgamated was not
obliged to offer PIP coverage, as taxicabs are excluded from the requirement that an insurer
provide PIP coverage unless waived or rejected by the insured.

                                           - 15 -
       Additionally, under certain circumstances, an insurer may exclude PIP coverage.

See IN § 19-505(c). Relevant to this case is the “owned but uninsured” exclusion set forth

in IN § 19-505(c)(1)(ii):

       An insurer may exclude from the coverage described in this section benefits
       for:

       ...

       (ii) the named insured or a family member of the named insured who resides
       in the named insured’s household for an injury that occurs while the named
       insured or family member is occupying an uninsured motor vehicle owned
       by:

              1. the named insured; or

              2. an immediate family member of the named insured who resides in
              the named insured’s household.

The General Assembly created the owned but uninsured exclusion through the enactment

Chapter 573 of the Acts of 1982 (“Chapter 573”). 1982 Md. Laws 3442-43 (Vol. IV, Ch.

573, S.B. 983); see also Nasseri, 390 Md. at 200-01, 888 A.2d at 291. Chapter 573

introduced the following language regarding PIP coverage:

       THE INSURER MAY EXCLUDE FROM THE COVERAGE
       PRESCRIBED IN § 539, BENEFITS FOR THE NAMED INSURED OR
       MEMBERS OF HIS FAMILY RESIDING IN THE HOUSEHOLD WHEN
       OCCUPYING AN UNINSURED MOTOR VEHICLE THAT IS OWNED
       BY THE NAMED INSURED OR A MEMBER OF HIS IMMEDIATE
       FAMILY RESIDING IN HIS HOUSEHOLD.

1982 Md. Laws 3444 (Vol. IV, Ch. 573, S.B. 983).11 Chapter 573 provided similar

language regarding exclusion of UM/UIM coverage:


       11
        As stated above, the owned but uninsured exclusion is now codified as IN § 19-
505(c)(1)(ii).

                                          - 16 -
      HOWEVER, THE INSURER MAY EXCLUDE FROM COVERAGE
      BENEFITS FOR THE NAMED INSURED OR MEMBERS OF HIS
      FAMILY RESIDING IN THE HOUSEHOLD WHEN OCCUPYING, OR
      STRUCK AS A PEDESTRIAN BY, AN UNINSURED MOTOR VEHICLE
      THAT IS OWNED BY THE NAMED INSURED OR A MEMBER OF HIS
      IMMEDIATE FAMILY RESIDING IN HIS HOUSEHOLD.

1982 Md. Laws 3443 (Vol. IV, Ch. 573, S.B. 983).12

      The General Assembly created the owned but uninsured exclusion on the heels of

this Court’s decision in Pa. Nat’l Mut. Cas. Ins. Co. v. Gartelman, 288 Md. 151, 416 A.2d

734 (1980). In that case, the plaintiff, Doris Gartelman (“Gartelman”), was injured while

driving her husband’s moped when another motor vehicle forced the moped off the road.

See id. at 153, 416 A.2d at 735. At the time of the accident, the moped was uninsured, but

Gartelman claimed PIP and UM coverage under her husband’s insurance policy with

Pennsylvania National Mutual Casualty Insurance (“Pennsylvania National”). See id. at

153, 416 A.2d at 735. Pennsylvania National denied Gartelman’s claim, relying on an

owned but uninsured exclusion in the policy. See id. at 155, 416 A.2d at 736. Given that

Maryland’s motor vehicle insurance statutes did not include or authorize an owned but

uninsured exclusion, this Court invalidated Pennsylvania National’s policy exclusion,

explaining:

      [The statute] expressly provides for only four exclusions from the required
      PIP coverage. It does not expressly provide an exclusion for an insured
      occupying an uninsured motor vehicle owned by a named insured. We
      decline to insert such an exclusion which would be contrary to the remedial
      legislative purpose of assuring compensation for damages to victims of
      motor vehicle accidents without regard to fault.


      12
        The owned but uninsured exclusion for UM/UIM coverage is now codified as IN
§ 19-509(f)(1).

                                          - 17 -
Id. at 156-157, 416 A.2d at 737. Indeed, following Gartelman, we remarked that “this

Court has consistently held that exclusions from statutorily mandated insurance coverage

not expressly authorized by the [General Assembly] generally will not be recognized.”

Nasseri, 390 Md. at 198, 888 A.2d at 290 (citations and internal quotation marks omitted).

       In rendering the Final Order, the Commissioner relied on Nasseri, 390 Md. 188, 888

A.2d 284, so we set forth the facts and holdings of that case in detail. In Nasseri, id. at

196, 888 A.2d at 288-89, we held that a taxicab driver was entitled to PIP coverage from

the insurance policy on his personal vehicle when he sustained injuries in a motor vehicle

accident while driving a taxicab that he did not own. The plaintiff, Ebrahim Nasseri

(“Nasseri”), was injured in a motor vehicle accident while driving a taxicab that belonged

to Action Taxicab, Inc. See id. at 191, 888 A.2d at 285. The taxicab was covered under a

liability-only policy, but Nasseri maintained insurance coverage, including PIP coverage,

on his personal vehicle through GEICO General Insurance Company (“GEICO”). See id.

at 191, 888 A.2d at 285-86. Nasseri filed a claim on his GEICO policy for the injuries that

he sustained in the accident. See id. at 191, 888 A.2d at 286. GEICO denied the claim,

arguing that, because Nasseri was driving a taxicab at the time of the accident, he was not

injured in a “motor vehicle accident” for purposes of IN § 19-505. Nasseri, 390 Md. at

191, 888 A.2d at 286. Furthermore, GEICO asserted that Nasseri’s policy did not apply

because it included an exclusion that specified that an insured was “not covered if injured

while in, or through being struck by, any motor vehicle which is not an insured auto if it is

. . . available for the regular use of the insured.” Id. at 190-92, 888 A.2d at 285-86 (ellipsis




                                             - 18 -
in original) (internal quotation marks omitted). The trial court found in favor of GEICO.

See id. at 192, 888 A.2d at 286. We reversed. See id. at 193, 888 A.2d at 286.

       Turning first to the issue of whether Nasseri was involved in a “motor vehicle

accident,” we observed the following:

       For purposes of this case, we shall assume arguendo that the statutory phrase
       “motor vehicle accident” in subsection [IN § 19-501](c)(1) incorporates the
       taxicab exclusion in subsection [IN § 19-501](b)(2)(ii), and that an accident
       between two taxicabs might not be a “motor vehicle accident” within the
       meaning of subsection [IN § 19-501](c)(1). Nevertheless, as long as another
       motor vehicle, which is not a taxicab or bus, is involved in the accident, such
       accident plainly comes within the definition of “motor vehicle accident” in
       subsection [IN § 19-501](c)(1). The subsection requires only the
       involvement of one motor vehicle for there to be a motor vehicle accident; it
       does not require that all vehicles involved in the collision be “motor
       vehicles.”

       ...

       Nasseri was certainly injured in a motor vehicle accident under the language
       of the statute, and [IN] § 19-505 provides PIP coverage for anyone injured
       in any motor vehicle accident.

Nasseri, 390 Md. at 193-94, 888 A.2d at 287 (italics in original). Interpreting the language

of IN § 19-513, we explained that the circumstances of Nasseri’s accident appeared to fall

squarely within the coverage contemplated under the Insurance Article:

       The applicability of [IN] § 19-505, under the circumstances of this case, is
       reinforced by the language of [IN] § 19-513(d)(1)(i) []. [IN §] 19-
       513(d)(1)(i) states:

              “[](1) The insurer under a policy that contains the coverages described
              in §§ 19-505 and 19-509 of this subtitle shall pay the benefits
              described in §§ 19-505 and 19-509 to an individual insured under the
              policy who is injured in a motor vehicle accident:




                                           - 19 -
              (i) while occupying a motor vehicle for which the coverages
              described in §§ 19-505 and 19-509 of this subtitle are not in effect.
              . . .”

       It would appear that the above-quoted language was directly aimed at
       circumstances like those presented here. The vehicles “for which the
       coverages described in [IN] §§ 19-505 and 19-509” would legally not be “in
       effect” are taxicabs, buses, vehicles owned by the State of Maryland, and
       vehicles for which the first named insured has made “an affirmative written
       waiver of PIP benefits.” In this case, Nasseri had an insurance policy
       providing PIP benefits, and he was occupying a motor vehicle for which PIP
       benefits were not in effect. A holding that he was not entitled to PIP
       benefits, precisely because he was occupying a vehicle for which PIP
       benefits were not in effect, could not be reconciled with [IN] § 19-
       513(d)(1)(i).

Nasseri, 390 Md. at 194-95, 888 A.2d at 287-88 (emphasis added) (ellipsis in original)

(brackets and footnotes omitted). We considered the legislative intent behind excluding

taxicabs from classification as “motor vehicles” and observed that the rationale for doing

so was merely to exclude taxicabs and certain other vehicles from compulsory PIP and

similar coverage. See id. at 195-96, 888 A.2d at 288. Thus, we explained that “[t]he

purpose was not to negate required PIP and other required coverages, under policies on all

other types of motor vehicles, whenever a taxicab happened to be involved in an accident

with another type of motor vehicle.” Id. at 196, 888 A.2d at 288. We, therefore, concluded

that “an insured, who has PIP coverage under a policy on the insured’s motor vehicle, and

who is injured in an accident while occupying a different motor vehicle owned by someone

else, is ordinarily entitled to PIP coverage under the policy on the insured’s vehicle.” Id.

at 196, 888 A.2d at 288.




                                           - 20 -
       We also considered whether GEICO’s “regular use” exclusion was permissible

under IN § 19-505. See Nasseri, 390 Md. at 197, 888 A.2d at 288.13 Looking to the plain

language of IN § 19-505(c), we concluded that the “regular use” exclusion was not one of

the exclusions contemplated by the General Assembly, and thus was impermissible. See

Nasseri, 390 Md. at 197-98, 888 A.2d at 289. We observed that, under well-settled law in

Maryland, this Court will not expand the exclusions to insurance coverage beyond those

explicitly enumerated by the General Assembly. See id. at 198, 888 A.2d at 289.

       As to an owned but uninsured exclusion, in Gov’t Emps. Ins. Co. v. Comer, 419

Md. 89, 98, 18 A.3d 830, 835 (2011), this Court upheld the exclusion of UM/UIM coverage

under IN § 19-509(f)(1) when the vehicle was owned by the insured but covered under a

different insurance policy. IN § 19-509(f)(1) pertains to UM/UIM benefits, and includes

language that closely mirrors IN § 19-505(c)(1)(ii):


       13
         Significant to the instant case, our analysis in Nasseri applied only to the “regular
use” exclusion and not an exclusion in which the uninsured vehicle is owned by the insured,
i.e., an owned but uninsured exclusion; specifically, we described the “regular use”
exclusion at issue in Nasseri, 390 Md. at 190 n.2, 888 A.2d at 285 n.2, as follows:

       The same exclusion in the GEICO insurance policy also applies to “an . . .
       auto if it is owned by you or a relative . . . .” The entire PIP exclusion is as
       follows:

              “You and your relatives are not covered if injured while in, or
              through being struck by, any motor vehicle which is not an
              insured auto if it is owned by you or a relative or available for
              the regular use of either.”

       This case does not present any issue with regard to being in or struck by an
       “owned” vehicle.

(Ellipses in original) (emphasis omitted).

                                             - 21 -
      (f) Exclusions. – An insurer may exclude from the uninsured motorist
      coverage required by this section benefits for:

             (1) the named insured or a family member of the named insured who
             resides in the named insured’s household for an injury that occurs
             when the named insured or family member is occupying or is struck
             as a pedestrian by an uninsured motor vehicle that is owned by the
             named insured or an immediate family member of the named insured
             who resides in the named insured’s household[.]

      In Comer, 419 Md. at 98, 18 A.3d at 835, we concluded that a motorcycle was

“uninsured” for purposes of IN § 19-509(f)(1), and thus was excluded from coverage. In

that case, the plaintiff, Ray Comer (“Comer”), was injured in a motor vehicle accident

when his motorcycle collided with another vehicle. See id. at 91-93, 18 A.3d at 831-32.

The medical costs associated with Comer’s injuries exceeded $200,000. See id. at 92, 18

A.3d at 831. Comer had insured the motorcycle under a policy with Progressive Insurance

Co., which included an UM/UIM limit of $50,000. See id. at 92, 18 A.3d at 831. At the

time of the accident, Comer was living with his father, who owned a 2000 Buick that was

covered under a policy with GEICO with a UM/UIM limit of $300,000. See id. at 92, 18

A.3d at 831. Comer filed a claim with GEICO, asserting that he qualified as “insured”

because he lived with his father. See id. at 92, 18 A.3d at 832. GEICO denied Comer’s

claim on the ground of the following policy exclusion:

      “EXCLUSIONS

      ***

      4. Bodily Injury sustained by an insured while occupying a motor vehicle
      owned by an insured and not described in the declarations and not covered
      by the bodily injury and property damage liability coverages of this policy is
      not covered.”



                                          - 22 -
Id. at 93, 18 A.3d at 832 (emphasis in original). Comer filed a complaint against GEICO,

and the trial court ultimately issued a declaratory judgment in Comer’s favor, finding that

GEICO’s exclusion was ambiguous and impermissible under IN § 19-509(f)(1). See

Comer, 419 Md. at 93-95, 18 A.3d at 832-33. We reversed. See id. at 100, 18 A.3d at 836.

       Turning first to the issue of ambiguity, we determined that the language in GEICO’s

exclusion was not ambiguous, and observed that the language of the exclusion “clearly

preclude[d] coverage of Comer’s claim under the GEICO policy[]” because he was driving

a vehicle that he owned and that was not covered under the GEICO policy. Id. at 96, 18

A.3d at 834. We then considered whether the exclusion was permissible under IN § 19-

509(f)(1), and concluded that it was:

       In determining whether exclusion number 4, as applied to this case, is
       authorized by the statute, the only possible ambiguity is the statute’s
       reference to “an uninsured motor vehicle” owned by the family member.
       Nevertheless, Comer’s motorcycle was “uninsured” under the declarations
       and liability coverage of the GEICO policy. Moreover, as earlier noted . . .
       the word “uninsured” in [IN] § 19-509 includes “underinsured.” Comer’s
       motorcycle was clearly an underinsured motor vehicle.

Comer, 419 Md. at 98, 18 A.3d at 835. In reaching this conclusion, we observed that

invalidating the owned but uninsured UM/UIM exclusion could potentially produce an

illogical result:

       One purpose of exclusion 4 in the GEICO policy, as well as a purpose of [IN]
       § 19-509(f)(1), is obviously to prevent a family, owning several motor
       vehicles, from insuring only one or two of them with an insurer, leaving the
       other vehicles uninsured, or underinsured under a different policy, and being
       able to claim uninsured or underinsured motorist benefits from the first
       insurer even though no premium was paid to the first insurer for coverage of
       the other vehicles. An interpretation of the Insurance Code that would allow
       this would be unreasonable.



                                          - 23 -
Comer, 419 Md. at 98, 18 A.3d at 835.

       Our holding in Comer, id. at 100, 18 A.3d at 836, was informed by the Court of

Special Appeals’s decision in Powell v. State Farm Mut. Auto. Ins. Co., 86 Md. App. 98,

585 A.2d 286 (1991). Specifically, in Powell, id. at 100, 115, 101, 585 A.2d at 287, 294,

the Court of Special Appeals concluded that an owned but uninsured exclusion was

authorized by IN § 19-509(f)(1)’s predecessor.14 In that case, Kenneth Powell (“Mr.

Powell”) was injured in a motor vehicle accident while driving his wife (“Mrs. Powell”)’s

vehicle. See id. at 100, 585 A.2d 286-87. Mrs. Powell’s vehicle was covered under a

policy with State Farm, which included $20,000/$40,000 in UM/UIM coverage. See id. at

100, 585 A.2d 286-87. Mr. Powell’s vehicle, also covered under a policy with State Farm,

included $100,000/$300,000 in UM/UIM coverage. See id. at 100, 585 A.2d at 287.

Following the accident, Mr. Powell submitted a claim to State Farm under the policy

covering his vehicle. See id. at 100, 585 A.2d at 287. State Farm denied the claim, relying

on the following exclusion contained in the policy:

       THERE IS NO COVERAGE:

       ******

       2. FOR BODILY INJURY TO YOU . . . WHILE OCCUPYING . . . A MOTOR
       VEHICLE OWNED BY YOU, YOUR SPOUSE OR ANY RELATIVE, and
       which is not insured under the liability coverage of this policy.

Id. at 100, 585 A.2d at 287 (emphasis in original). Mr. Powell contended that the exclusion

was invalid, because, as the named insured on the policy, Mr. Powell had coverage that


       14
         At the time that the Court of Special Appeals decided Powell, IN § 19-509 was
codified as Art. 48A, § 541.

                                          - 24 -
followed him and applied to any vehicle he drove. See id. at 100-01, 585 A.2d at 287. The

Court of Special Appeals disagreed, explaining:

              We do not believe the statute, by extending coverage to the insured
       when involved in any accident, enlarged the class of “insured motor
       vehicles” under policies of insurance. Thus, when [Mr. Powell’s] policy’s
       language excludes coverage for a vehicle owned by the named insured or his
       spouse and which was not insured under the liability coverage of “this
       policy,” it was referring to vehicles not described in the policy of insurance
       at issue, such as [Mrs. Powell’s vehicle]. The clause provides that the
       uninsured motorist coverage under Mr. Powell’s policy does not apply if he
       was occupying a motor vehicle owned by his wife that was not described as
       an insured vehicle in his policy.

Id. at 102-03, 585 A.2d at 288 (emphasis in original). Thus, the Court of Special Appeals

concluded that the policy clearly excluded coverage for vehicles owned by the insured or

a member of the insured’s family and not covered under the policy. See id. at 103, 585

A.2d at 288.

       As to the policy’s compliance with IN § 19-509(f)(1)’s predecessor, the Court of

Special Appeals observed that “when a policy provision is not in conflict with the statute,

that provision will be enforced, the statute’s underlying purpose notwithstanding.” Id. at

107, 585 A.2d at 290 (brackets, citation, and internal quotation marks omitted). The Court

of Special Appeals noted that the underlying policy considerations for the exclusions

contained in IN § 19-509(f)(1)’s predecessor would be contravened by Mr. Powell’s

interpretation of the statute as granting coverage to the insured regardless of which vehicle

was involved in the accident:

       The obvious purpose of the policy exclusion as to uninsured vehicles is to
       prohibit a person from purchasing insurance for one car only and utilizing
       that coverage as to other vehicles owned by the insured through the “in any
       accident” provision of the policy. This type of prohibition is not against


                                           - 25 -
       public policy. To apply its language as [Mr. Powell] urges would invite
       multi-vehicle families to insure only one vehicle. It would play havoc with
       premium determinations and otherwise be detrimental to the process of
       providing liability protection to the motorists, and others, of Maryland. [Mr.
       Powell]’s interpretation of the clause, if adopted, would be, as we see it,
       contrary to public policy.

Id. at 107-08, 585 A.2d at 290. The Court of Special Appeals was unpersuaded by Mr.

Powell’s contention that his wife’s vehicle was not “uninsured” for the purpose of the

exclusion:

       To hold as [Mr. Powell] also urges, i.e., that [Mrs. Powell]’s vehicle was not
       uninsured because it was covered under another policy, would be to permit
       an owner to buy excess coverage under one policy for one vehicle at a
       relatively small premium and coverage under a separate policy for his other
       vehicles at a lesser cost, and have the excess coverage of the first policy apply
       to the vehicles covered under the subsequent policies.

Id. at 110, 585 A.2d at 291 (emphasis in original) (footnote omitted). The Court of Special

Appeals found support for its holding in the legislative intent behind IN § 19-509(f)(1)’s

predecessor. See Powell, 86 Md. App. at 111, 585 A.2d at 292. Indeed, the Court of

Special Appeals observed that the General Assembly’s addition of the “owned but

uninsured” exclusion following this Court’s decision in Gartelman evinced the General

Assembly’s intent “that the exclusion extend to vehicles owned by a named insured’s

spouse that are not covered under the policy at issue.” Powell, 86 Md. App. at 111, 585

A.2d at 292. Thus, the Court of Special Appeals declined to “increas[e] the minimum

required coverage by judicial fiat.” Id. at 113, 585 A.2d at 293.

       In Gonzalez v. Md. Auto. Ins. Fund, 628 A.2d 101, 101-02 (D.C. 1993), a case

factually similar to the instant case, the District of Columbia Court of Appeals (“DC Court

of Appeals”) relied on Powell in concluding that a taxicab was an “uninsured motor


                                            - 26 -
vehicle” for purposes of an owned but uninsured UM/UIM coverage exclusion. The

insured, Mario Gonzalez (“Gonzalez”), owned a taxicab and a personal vehicle, which he

insured under different policies. See id. at 101. Gonzalez maintained only liability

coverage on the taxicab, but carried UM/UIM coverage under his policy with the MAIF on

his personal vehicle. See id. Gonzalez sustained personal injuries when an uninsured

motorist struck his taxicab. See id. He subsequently filed a claim for coverage with the

MAIF, which denied his claim on the grounds that the taxicab was an “uninsured motor

vehicle.” See id. at 101-02. Applying Maryland law, the DC Court of Appeals agreed with

the MAIF, concluding that, “under the reasoning of the Powell [C]ourt, the exclusion from

[Gonzalez]’s MAIF policy of his taxi is not contrary to public policy and thus applies.”

Gonzalez, 628 A.2d at 103.

                                          Analysis

       Here, as to the overall question presented in this case, we hold that an insurer of a

personal motor vehicle liability insurance policy, which includes PIP coverage, is not

responsible, as a result of the application of the personal motor vehicle liability insurance

policy’s owned but not insured exclusion, for PIP coverage for injuries that the insured

sustained while driving a taxicab owned by the insured but not covered by the personal

motor vehicle liability insurance policy. Stated in terms of this case, we hold that the third

exclusion in State Farm’s policy applies and that State Farm is not responsible for PIP

coverage for the injuries that Bundu-Conteh sustained while driving the taxicab, which was

owned by Bundu-Conteh, but not insured with State Farm; i.e., Bundu-Conteh is not

entitled to PIP coverage under the State Farm policy. As to the more specific issues


                                            - 27 -
underlying that predominant holding, we conclude that: (1) a taxicab is a “motor vehicle”

for purposes of the owned but uninsured exclusion from PIP coverage set forth in IN § 19-

505(c)(1)(ii) and the payment of benefits under IN § 19-513(d)(1)(i); (2) “uninsured motor

vehicle” for purposes of IN § 19-505(c)(1)(ii) means uninsured for PIP coverage, such that

a motor vehicle, including a taxicab, that is not insured for PIP coverage is an “uninsured

motor vehicle” for purposes of IN § 19-505(c)(1)(ii); and (3) the third exclusion in the State

Farm policy in this case is authorized by the owned but uninsured exclusion from PIP

coverage set forth in IN § 19-505(c)(1)(ii).

       In this case, we are confronted with a circumstance in which broad application of

the statutorily provided definition of “motor vehicle” in IN § 19-501(b), and specifically

IN § 19-501(b)(2)(ii)’s exclusion of a taxicab as a “motor vehicle,” potentially renders

other sections of Subtitle 5 of Title 19 of the Insurance Article illogical. To discern the

meaning of the term “motor vehicle” as it is defined in IN § 19-501(b) and as it is used in

IN § 19-505(c)(1)(ii) (“uninsured motor vehicle”) and IN § 19-513(d)(1)(i) (“motor

vehicle”), we apply the rules of statutory construction. We begin by examining the

language of IN § 19-501(b), which provides:

       (b) Motor vehicle. –

              (1) “Motor vehicle” means a vehicle, including a trailer, that is
       operated or designed for operation on a public road by any power other than
       animal or muscular power.

              (2) “Motor vehicle” does not include:

                     (i) a bus as defined in § 11-105 of the Transportation Article;
              or



                                            - 28 -
                     (ii) a taxicab as defined in § 11-165 of the Transportation
              Article.

By its language, IN § 19-501(b) excludes certain vehicles—namely, buses and taxicabs—

that would otherwise be considered “motor vehicles” under IN § 19-501(b)(1)’s definition,

because a bus or a taxicab certainly is a vehicle “that is operated or designed for operation

on a public road by [] power other than animal or muscular power.”

       We observe, however, that IN § 19-501(b)’s definition of “motor vehicle” and its

exclusion of a taxicab as a “motor vehicle” differ from the ordinary, commonsense

meaning and understanding of the term “motor vehicle.” See Bottini, 450 Md. at 195, 147

A.3d at 382 (“To ascertain the natural and ordinary meaning of [a term], we look to

dictionary definitions as a starting point.” (Citation and internal quotation marks omitted)).

Merriam-Webster defines a “motor vehicle” as “an automotive vehicle not operated on

rails; especially: one with rubber tires for use on highways[.]” Motor Vehicle, Merriam-

Webster (2016), http://www.merriam-webster.com/dictionary/motor+vehicle [https://

perma.cc/2RJX-P5JH]. And, Black’s Law Dictionary defines a “motor vehicle” as “[a]

wheeled conveyance that does not run on rails and is self-propelled, esp[ecially] one

powered by an internal-combustion engine, a battery or fuel-cell, or a combination of

these.” Motor Vehicle, Black’s Law Dictionary (10th ed. 2014). Thus, under the ordinary

meaning of the term “motor vehicle” and even under IN § 19-501(b)(1)’s basic definition

of “motor vehicle,” a taxicab is a motor vehicle.

       Moreover, the ordinary meaning of “motor vehicle” closely aligns with the

definition of “motor vehicle” in TR § 11-135(a), which does not contain any exclusions for



                                            - 29 -
taxicabs or buses as IN § 19-501(b) does. For purposes of the Maryland Vehicle Law, TR

§ 11-135(a) defines a “motor vehicle” as follows:

       (a) In general. – (1) “Motor vehicle” means . . . a vehicle that:

              (i) Is self-propelled or propelled by electric power obtained from
              overhead electrical wires; and

              (ii) Is not operated on rails.

       (2) “Motor vehicle” includes a low speed vehicle.[15]

As stated above, IN § 19-501(b) provides a similar definition of the term “motor vehicle,”

but excludes certain specified vehicles that would otherwise be considered “motor

vehicles,” i.e., buses and taxicabs.

       Significantly, the Insurance Article does not define the term “taxicab,” but instead

references the definition in TR § 11-165. See IN § 19-501(b)(2)(ii) (“‘Motor vehicle’ does

not include . . . a taxicab as defined in § 11-165 of the Transportation Article.”). TR § 11-

165(a) defines “taxicab” as follows:

       (a) In general. – “Taxicab” means, except as provided in subsection (b) of
       this section, a motor vehicle for hire that:

              (1) Is designed to carry seven or fewer individuals, including the
              driver; and

              (2) Is used to accept or solicit passengers for transportation for hire
              between those points along highways in this State as the passengers
              request.




       15
         TR § 11-135(b) provides that a “motor vehicle” does not include a moped, a motor
scooter, or an electric bicycle.


                                               - 30 -
(Emphasis added).16 In other words, under TR § 11-165(a), a taxicab is a “motor vehicle,”

just as it is under the plain meaning of the term.

       Thus, IN § 19-501(b)’s definition of “motor vehicle,” with the exclusion of a taxicab

as a motor vehicle, sharply conflicts with the ordinary meaning of the term “motor vehicle”

and the definition of a “taxicab” in TR § 11-165(a).          Considering these differing

definitions, it is apparent that the term “motor vehicle” is subject to more than one

reasonable interpretation, specifically as it pertains to taxicabs, and thus is ambiguous.

Indeed, in excluding taxicabs from categorization as “motor vehicles,” IN § 19-

501(b)(2)(ii) specifically references TR § 11-165, in which a “taxicab” is defined as a

“motor vehicle.” Furthermore, importantly, the provisions of the Insurance Article relevant

to the present case, IN § 19-505(c)(1)(ii) and IN § 19-513(d)(1)(i), discuss exclusions and

benefits only in the context of “motor vehicles.” IN § 19-505(c)(1)(ii) provides:

       An insurer may exclude from the coverage described in this section benefits
       for:

       ...

              (ii) the named insured or a family member of the named insured who
              resides in the named insured’s household for an injury that occurs
              while the named insured or family member is occupying an
              uninsured motor vehicle owned by:

                     1. the named insured; or

                     2. an immediate family member of the named insured who
                     resides in the named insured’s household.


       16
        TR § 11-165(b) provides that a “taxicab” “does not include a motor vehicle
operated on regular schedules and between fixed termini with the approval of the Public
Service Commission.”

                                            - 31 -
(Emphasis added). And IN § 19-513(d)(1)(i) provides:

       The insurer under a policy that contains the coverages described in §§ 19-
       505 and 19-509 of this subtitle shall pay the benefits described in §§ 19-505
       and 19-509 to an individual insured under the policy who is injured in a motor
       vehicle accident:

              (i) while occupying a motor vehicle for which the coverages
              described in §§ 19-505 and 19-509 of this subtitle are not in effect;

(Emphasis added). And, IN § 19-505(a)(1)(i) provides that PIP coverage shall be provided,

in pertinent part, to “the first named insured . . . who is injured in any motor vehicle

accident, including an accident that involves an uninsured motor vehicle or a motor

vehicle the identity of which cannot be ascertained[.]” (Emphasis added).

       This definitional conundrum becomes problematic in circumstances, such as those

of the instant case, wherein an individual occupying a taxicab or other non-motor vehicle

seeks to avail him- or herself of the protections provided by IN §§ 19-505 and 19-513, i.e.,

PIP coverage. Although the definition of “motor vehicle” under IN § 19-501(b) expressly

excludes taxicabs, we observe that, when that definition is applied to other provisions of

the Insurance Article—namely, IN §§ 19-505 and 19-513—it produces an unreasonable

and indeed illogical result. Were we to exclude taxicabs from classification as “motor

vehicles” for purposes of IN §§ 19-505 and 19-513, any passenger who is injured while

riding in a taxicab and who personally carries PIP coverage through his or her own motor

vehicle liability insurance policy would be unable to make a claim for PIP coverage. This

is so because, as discussed above, a taxicab is not required to obtain PIP coverage;

accordingly, because PIP coverage is not in effect, IN § 19-513(d)(1) applies. IN § 19-

513(d)(1) provides:


                                           - 32 -
       The insurer under a policy that contains [PIP and UM/UIM] coverages . . .
       shall pay the benefits . . . to an individual insured under the policy who is
       injured in a motor vehicle accident: (i) while occupying a motor vehicle for
       which [PIP and UM/UIM] coverages . . . are not in effect; or (ii) by a motor
       vehicle for which [PIP and UM/UIM] coverages . . . are not in effect as a
       pedestrian[.]

(Paragraph breaks omitted).

       In other words, for an insured’s PIP coverage to follow the insured, the insured

would need to be injured in a motor vehicle accident while occupying a motor vehicle (not

a taxicab) that does not have PIP coverage, or would need to be injured in a motor vehicle

accident by being struck by a motor vehicle (not a taxicab) as a pedestrian. Under these

circumstances, a passenger of a taxicab that did not have PIP coverage, but who had PIP

coverage under his or her own motor vehicle liability insurance policy and who was

involved in a motor vehicle accident, would have PIP coverage only if the passenger

jumped or fell out of the taxicab and was hit, as a pedestrian, by the motor vehicle. In that

case, IN § 19-513(d)(1)(ii) would apply, and PIP coverage would follow the passenger.

For example, had Bundu-Conteh been a pedestrian struck by a motor vehicle, there would

be no dispute as to his PIP coverage, subject to any applicable exclusions. This is,

obviously, an absurd result that the General Assembly could not have intended.

        Although we did not directly decide in Nasseri whether a taxicab was a “motor

vehicle” for the purpose of IN § 19-513(d)(1), we highlighted the illogical result that would

arise were we to determine that passengers of a taxicab were unable to avail themselves of

PIP coverage contained in their own motor vehicle liability insurance policies simply

because they were in a taxicab at the time of an accident:



                                           - 33 -
      Nasseri was injured in an accident involving his taxicab and a motor vehicle
      which was neither a taxicab nor a bus. Nasseri was certainly injured in a
      motor vehicle accident under the language of the statute, and [IN] § 19-505
      provides PIP coverage for anyone injured in any motor vehicle accident.

              The applicability of [IN] § 19-505, under the circumstances of this
      case, is reinforced by the language of [IN] § 19-513(d)(1)(i) . . . .

      It would appear that the [] language [of IN § 19-513(d)(1)(i)] was directly
      aimed at circumstances like those presented here. The vehicles “for which
      [PIP and UM/UIM] coverages . . .” would legally not be “in effect” are
      taxicabs, buses, vehicles owned by the State of Maryland, and vehicles for
      which the first named insured has made “an affirmative written waiver of PIP
      benefits.” In this case, Nasseri had an insurance policy providing PIP
      benefits, and he was occupying a motor vehicle for which PIP benefits were
      not in effect. A holding that he was not entitled to PIP benefits, precisely
      because he was occupying a vehicle for which PIP benefits were not in effect,
      could not be reconciled with [IN] § 19-513(d)(1)(i).

Nasseri, 390 Md. at 194-95, 888 A.2d at 287-88 (footnotes and brackets omitted). Plainly,

such a result would run entirely counter to the remedial nature of the motor vehicle

insurance statutes and the purpose of PIP coverage.

      Furthermore, nothing in the legislative history of 1977 Md. Laws 2656-57 (Ch. 655,

H.B. 1272), which deleted taxicabs from the definition of “motor vehicles” in what is now

IN § 19-501(b)(2)(ii), indicates that the General Assembly intended to prevent taxicab

passengers from availing themselves of PIP coverage contained in their own motor vehicle

liability insurance policies, should they be injured in a motor vehicle accident. As we

explained in Nasseri, 390 Md. at 195-96, 888 A.2d at 288, “[t]he legislative enactment

which deleted taxicabs from the definition of ‘motor vehicles’ for purposes of certain

coverages mandated by the Insurance Code . . . was not” a “sweeping” change; rather, “the

purpose of Ch[apter] 655 was simply to provide that the compulsory automobile liability



                                         - 34 -
insurance policies on taxicabs and certain other vehicles did not have to contain policy

provisions for PIP and some other statutory coverages.” Indeed, in Nasseri, id. at 196, 888

A.2d at 288, we specifically stated that House Bill 1272’s “purpose was not to negate

required PIP and other required coverages, under policies on all other types of motor

vehicles, whenever a taxicab happened to be involved in an accident with another type of

motor vehicle.”

       In House Bill 1272’s file, in discussing the impact of House Bill 1272, the MAIF

characterized the bill as a money-saving measure, which was forecasted to save the MAIF

$577,465 annually. The Taxicab Association of Baltimore City also supported the measure

on the ground that mandatory PIP coverage was not intended to apply to taxicabs. The

General Assembly’s intent was not to leave otherwise insured individuals unprotected the

moment they set foot inside a taxicab. Our construction of the definition of “motor vehicle”

under IN § 19-501(b) is informed by the remedial purpose of the motor vehicle insurance

statutes. As we observed in Gartelman, 288 Md. at 159, 416 A.2d at 738, “Maryland’s

uninsured motorist statute is remedial in nature and should be liberally construed in order

to promote its purpose of recovery for innocent victims of motor vehicle accidents.”

(Citation omitted).   To exclude taxicabs from classification as “motor vehicles” for

purposes of IN §§ 19-505(c)(1)(ii) and 19-513(d)(1)(i) would flout the statutes’ remedial

purpose.

       Taking into account the language of IN § 19-501(b) and its legislative history, and

to avoid an illogical and contrary result, we conclude that a taxicab is a “motor vehicle”

for purposes of the owned but uninsured exclusion from PIP coverage set forth in IN § 19-


                                           - 35 -
505(c)(1)(ii) and for the payment of benefits under IN § 19-513(d)(1)(i), i.e., that the term

“motor vehicle,” as used in IN §§ 19-505 and 19-513, encompasses taxicabs for the

purposes of PIP coverage and benefits as well as exclusion from PIP coverage. In so

concluding, we do not disturb prior case law interpreting IN § 19-501 as exempting

taxicabs from mandatory PIP and UM/UIM coverage, but not from mandatory liability

coverage. See, e.g., Md. Auto. Ins. Fund v. Sun Cab Co., Inc., 305 Md. 807, 813, 506 A.2d

641, 644 (1986). Stated otherwise, nothing in this opinion stands for the proposition that

taxicabs are now required to carry PIP coverage. We also note that our conclusion that

taxicabs are “motor vehicles” for purposes of the owned but uninsured exclusion from PIP

coverage set forth in IN § 19-505(c)(1)(ii) and for the payment of benefits under IN § 19-

513(d)(1)(i) is wholly consistent with how the terms “taxicab” and “motor vehicle” are

defined in TR §§ 11-165(a) and 11-135(a), respectively.

       Applying this interpretation of the term “motor vehicle” in this case leads to the

determination that Bundu-Conteh’s taxicab is a “motor vehicle” for purposes of IN §§ 19-

505 and 19-513.17 Thus, under IN § 19-513(d)(1)(i), Bundu-Conteh, as an insured who has

PIP coverage under his personal motor vehicle liability insurance policy with State Farm


       17
         We observe that our conclusion that Bundu-Conteh’s taxicab is a motor vehicle is
consistent with the definition of “motor vehicle” contained in the no-fault PIP coverage
section of Bundu-Conteh’s State Farm policy. Specifically, “motor vehicle” means “a self-
propelled vehicle” or “a trailer[,]” and “does not include a vehicle: 1. propelled solely by
human power; 2. propelled by electric power obtained from over-head wires; 3. operated
on rails or crawler treads; 4. located for use as a residence or premises; or 5. which is a
lawn or garden tractor, mower or similar vehicle.” (Paragraph breaks omitted). In other
words, the no-fault PIP coverage section of the State Farm policy does not exclude a taxicab
as a motor vehicle.


                                           - 36 -
and who was injured in a motor vehicle accident18 while occupying a motor vehicle—i.e.,

the taxicab—for which PIP coverage was not in effect, ordinarily would be entitled to PIP

coverage through State Farm, unless an exclusion precluded PIP coverage. Cf. Nasseri,

390 Md. at 196, 888 A.2d at 288-89 (“[A]n insured, who has PIP coverage under a policy

on the insured’s motor vehicle, and who is injured in an accident while occupying a

different motor vehicle owned by someone else, is ordinarily entitled to PIP coverage under

the policy on the insured’s vehicle. . . . [T]he fact that Nasseri was driving a taxicab

furnished no valid basis for denying him PIP benefits required by the Insurance Code.”

(Footnote omitted)). Accordingly, having determined that Bundu-Conteh was injured in a

motor vehicle accident while occupying a motor vehicle, we turn to the exclusions

authorized by IN § 19-505(c).

       Relevant to this case is the owned but uninsured exclusion set forth in IN § 19-

505(c)(1)(ii), which provides, in pertinent part, that the “insurer may exclude from the

coverage described in this section benefits for . . . the named insured . . . for an injury that

occurs while the name insured . . . is occupying an uninsured motor vehicle owed by . . .

the named insured[.]” (Emphasis added). The phrase “uninsured motor vehicle” is not




       18
        In its request for a hearing before the Commissioner, State Farm conceded that,
because a motor vehicle rear-ended Bundu-Conteh’s taxicab, Bundu-Conteh was involved
in a “motor vehicle accident” as that term is defined in IN § 19-501(c)(1), which states that
a “‘[m]otor vehicle accident’ means an occurrence involving a motor vehicle that results
in damage to property or injury to a person.”




                                             - 37 -
defined in IN § 19-505 or in the definitional statute, IN § 19-501.19 Indeed, what

“uninsured motor vehicle” means for purposes of the exclusion set forth in IN § 19-

505(c)(1)(ii) appears to be a matter of first impression. As to that, we are presented with

several alternatives: namely, that “uninsured motor vehicle” for purposes of IN § 19-

505(c)(1)(ii) could mean uninsured altogether, uninsured for PIP coverage, or not insured

under the relevant motor vehicle liability insurance policy. We conclude that “uninsured

motor vehicle” for purposes of IN § 19-505(c)(1)(ii) means uninsured for PIP coverage,

such that a motor vehicle that is not insured for PIP coverage is an “uninsured motor

vehicle” for purposes of the owned but uninsured exclusion set forth in IN § 19-

505(c)(1)(ii). We explain.

       First, we are not persuaded that “uninsured motor vehicle” in IN § 19-505(c)(1)(ii)

simply means not insured under the relevant motor vehicle liability insurance policy.

Obviously, any motor vehicle, including a taxicab, insured under one motor vehicle

liability insurance policy would not be insured under a different motor vehicle liability

insurance policy. Not being insured under a particular motor vehicle liability insurance

policy does not squarely answer what “uninsured motor vehicle” means in the context of

IN § 19-505(c)(1)(ii). As explained below, this is entirely consistent with Comer and




       19
          We recognize that “uninsured motor vehicle” is defined in IN § 19-509(a) for
purposes of IN § 19-509 and UM/UIM coverage. Importantly, however, that definition is
applicable only to “uninsured motor vehicle” as used in that statute. See IN § 19-509(a)
(“In this section, ‘uninsured motor vehicle’ means a motor vehicle . . . .”). In other words,
the definition of “uninsured motor vehicle” in IN § 19-509(a) is not applicable to, or
dispositive of, “uninsured motor vehicle” as used in IN § 19-505(c)(1)(ii).

                                           - 38 -
Powell, where the vehicles at issue were not insured with UM/UIM coverage under the

relevant motor vehicle liability insurance policies in those cases.

       We also disagree that “uninsured motor vehicle” for purposes of IN § 19-

505(c)(1)(ii) broadly means a vehicle without any insurance at all. Specifically, the MIA

contends that “uninsured motor vehicle” in IN § 19-505(c)(1)(ii) means uninsured

altogether—i.e., without any insurance—and argues that the General Assembly’s intent in

enacting the owned but uninsured exclusion was to exclude only motor vehicles totally

lacking insurance. In support of its position, the MIA relies on information contained in

Senate Bill 983’s file, which indicates that the General Assembly was aware of this Court’s

holding in Gartelman and, indeed, enacted Chapter 573, which created the owned but

uninsured exclusion, as a result of Gartelman.20 Thus, the MIA asserts that the General

Assembly sought to prevent only individuals operating a motor vehicle entirely without

insurance, as Gartelman was, from availing themselves of the PIP coverage contained in

another policy. We disagree with the MIA’s interpretation of the General Assembly’s

intent. Here, we review the plain language of IN § 19-505(c)(1)(ii) with an eye toward the

real-world outcome that the General Assembly sought to address. See Bottini, 450 Md. at


       20
        In a reply brief, the MIA pointed out that the legislative record for Senate Bill 983
included “a marked up copy of the Gartelman decision[,]” as well as the following
language in what “appears to be a draft of Senate Bill 983”:

       IN RESPONSE TO PENN. NATIONAL MUT. CAS. INSURANCE CO. V.
       GARTELMAN 288 MD. 131 (1980) WHICH INTERPRETED § 539 (PIP)
       AND § 541 (UNINSURED) AS INVALIDATING EXCLUSIONS FOR AN
       INSURED OCCUPYING AN UNINSURED MOTOR VEHICLE OWNED
       BY A NAMED INSURED SINCE THIS CLASS WAS DEEMED TO BE
       COVERED.

                                           - 39 -
188, 147 A.3d at 378 (“[T]he meaning of the plainest language is controlled by the context

in which is appears.” (Citation omitted)). Although Gartelman was operating the moped

without any insurance, the outcome for the insurer in that case would have been the same

had Gartelman carried liability-only insurance—i.e., Pennsylvania National would have

been required to pay Gartelman’s UM coverage for an accident occurring while Gartelman

drove a motor vehicle owned by her husband but uninsured under the Pennsylvania

National policy. See Gartelman, 288 Md. at 153, 416 A.2d at 735. This is the outcome

that the General Assembly sought to mitigate through the enactment of Chapter 573. We

observe that, were we to adopt the MIA’s broad interpretation of “uninsured,” the

legislative intent underpinning IN § 19-505(c)(1)(ii) would not be effectuated as the

outcome would essentially be the same as in Gartelman.

      Rather, we conclude that, when read in context, the plain language of “uninsured

motor vehicle” in IN § 19-505(c)(1)(ii) means uninsured for PIP coverage. IN § 19-505

concerns PIP coverage only, with IN § 19-505(a) mandating PIP coverage, IN § 19-505(b)

setting forth the minimum benefits required, and IN § 19-505(c) setting forth permissible

exclusions from PIP coverage. IN § 19-505(c)(1)(ii), the owned but uninsured exclusion,

specifically begins with the clause “[a]n insurer may exclude from the coverage described

in this section benefits for[.]” The plain language of that clause relates solely to PIP

coverage—i.e., the coverage described in IN § 19-505. The owned but uninsured exclusion

states that PIP coverage may be excluded for the named insured “for an injury that occurs

while the named insured . . . is occupying an uninsured motor vehicle owned by[] the

named insured[.]” IN § 19-505(c)(1)(ii). Because IN § 19-505 concerns only PIP


                                          - 40 -
coverage, it is reasonable to read the plain language of “uninsured” to mean uninsured for

purposes of PIP—i.e., not insured for PIP coverage. Indeed, given IN § 19-505’s sole focus

on PIP coverage, it would not make sense for the term “uninsured motor vehicle” in IN §

19-505(c)(1)(ii) to apply to a motor vehicle that is uninsured altogether.

       Our reading of “uninsured motor vehicle” in IN § 19-505(c)(1)(ii) to mean

uninsured for PIP coverage is consistent with the manner in which Maryland courts have

interpreted the owned but uninsured exclusion as it relates to UM/UIM coverage to mean

uninsured for UM/UIM coverage under the applicable policy, and not to mean uninsured

altogether. Indeed, the owned but uninsured exclusions for PIP and UM/UIM coverage

closely mirror one another, and were enacted as part of the same legislation. See Chapter

573; IN §§ 19-505(c)(1)(ii), 19-509(f)(1). Thus, analogizing to the owned but uninsured

exclusion for UM/UIM coverage is instructive.

       As an example, in Powell, 86 Md. App. at 115, 585 A.2d at 294, the Court of Special

Appeals concluded that an owned but uninsured exclusion was authorized under IN § 19-

509(f)(1)’s predecessor, which was the owned but uninsured exclusion for UM/UIM

coverage. Again, in that case, both vehicles were insured and had UM/UIM coverage,

albeit in different amounts. See id. at 100, 585 A.2d at 286-87. In other words, neither

vehicle was uninsured altogether. Mr. Powell sought coverage under the policy insuring

the vehicle not involved in the accident, which had the higher UM/UIM coverage. See id.

at 100, 585 A.2d at 286-87. That policy, however, had an exclusion for bodily injury to

the insured that occurred while the insured occupied a motor vehicle owned by the insured

or his or her spouse and that was not insured under the liability coverage of the policy. See


                                           - 41 -
id. at 100, 585 A.2d at 287. Despite the circumstance that the vehicle involved in the

accident was insured under a separate policy and thus not uninsured altogether, the Court

of Special Appeals concluded that the owned but uninsured exclusion was authorized, and

operated to preclude coverage under the policy at issue. See id. at 103, 115, 585 A.2d at

288, 294.   In so concluding, the Court of Special Appeals specifically rejected the

contention that the vehicle involved in the accident was not “uninsured”—i.e., essentially

an argument that, if the vehicle were considered insured, then the exclusion would not

apply—explaining:

      To hold as [Mr. Powell] also urges, i.e., that [Mrs. Powell]’s vehicle was not
      uninsured because it was covered under another policy, would be to permit
      an owner to buy excess coverage under one policy for one vehicle at a
      relatively small premium and coverage under a separate policy for his other
      vehicles at a lesser cost, and have the excess coverage of the first policy apply
      to the vehicles covered under the subsequent policies.

Id. at 110, 585 A.2d at 291 (emphasis in original) (footnote omitted). The same could be

said concerning PIP coverage—i.e., concluding that a vehicle that is insured under another

policy without PIP coverage is “insured” such that the owned but uninsured exclusion is

not applicable could result in permitting an insured to purchase PIP coverage under one

policy for one vehicle and to not purchase PIP coverage under a second policy for a

different vehicle, yet have the PIP coverage of the first policy apply to vehicles covered

under the second policy.

      Similarly, in Comer, 419 Md. at 97-98, 18 A.3d at 835, this Court held that an owned

but uninsured exclusion in a motor vehicle liability insurance policy was authorized under

IN § 19-509(f)(1) and applicable in the case, even though the vehicle involved in the



                                           - 42 -
accident was insured under a separate policy, that had different UM/UIM coverage. In

other words, as in Powell, the vehicle at issue in Comer was not uninsured altogether. And,

in Comer, 419 Md. at 98, 18 A.3d at 835, this Court explained that one purpose of the

insurance policy’s exclusion and the owned but uninsured exclusion set forth in IN § 19-

509(f)(1)

       is obviously to prevent a family, owning several motor vehicles, from
       insuring only one or two of them with an insurer, leaving the other vehicles
       uninsured, or underinsured under a different policy, and being able to claim
       [UM/UIM] benefits from the first insurer even though no premium was paid
       to the first insurer for coverage of the other vehicles.

Again, the same concern is present as to PIP coverage.

       The MIA contends that Comer and Powell are inapplicable to the present case, as

UM/UIM and PIP coverage are distinguishable. To be sure, UM/UIM coverage and PIP

coverage are distinct. However, as discussed above, in the context of the owned but

uninsured exclusions, the public policy considerations underpinning those decisions are

equally applicable to the instant case. Indeed, to hold, as the MIA contends, that an insured

who carries no-fault insurance on one vehicle can then extend that coverage to other

vehicles owned by the insured but covered under liability-only coverage, such that that

other vehicle is considered “insured” and not “uninsured” for purposes of IN § 19-

505(c)(1)(ii), would create an unreasonable result wherein the insurer providing PIP

coverage on one vehicle becomes responsible for claims made on another vehicle for which

the insured has chosen not to obtain PIP coverage. Cf. Powell, 86 Md. App. at 102, 585

A.2d at 288 (“We do not believe the statute, by extending coverage to the insured when




                                           - 43 -
involved in any accident, enlarged the class of ‘insured motor vehicles’ under policies of

insurance.”).21

       Having concluded that “uninsured motor vehicle” for purposes of the owned but

uninsured exclusion set forth in IN § 19-505(c)(1)(ii) means uninsured for PIP coverage,

we consider whether Bundu-Conteh’s taxicab, which was a motor vehicle as determined

above, was an “uninsured motor vehicle.” We conclude that Bundu-Conteh’s taxicab was,

in fact, an “uninsured motor vehicle” because it was uninsured for PIP coverage; indeed, it

is clear from the record that Bundu-Conteh’s taxicab had liability-only coverage and did

not have PIP coverage.      Thus, although, as discussed above, Bundu-Conteh would

generally have PIP coverage through State Farm, even for injuries sustained while driving

his taxicab, such PIP coverage properly may be excluded pursuant to IN § 19-505(c)(1)(ii)

because Bundu-Conteh, the named insured, was injured while occupying an uninsured

motor vehicle that he owned. Accordingly, we must next determine whether the third

exclusion in the State Farm policy in this case is authorized by the owned but uninsured

exclusion from PIP coverage set forth in IN § 19-505(c)(1)(ii). We conclude that third

exclusion is authorized and applicable, and explain.


       21
         We note that an insured who waives PIP coverage would not be able to claim that
coverage under any policy. See IN § 19-506(b). In the context of a driver-owned taxicab,
however, an insurer could find itself in a similar situation. It is undisputed that
Amalgamated, the insurer of the taxicab, did not offer PIP coverage to Bundu-Conteh for
the taxicab; under IN §§ 19-501(b)(2)(ii) and 19-505(a), Amalgamated was not required to
offer PIP coverage for the taxicab. State Farm alleges that, as the owner of the taxicab,
Bundu-Conteh was free to purchase PIP coverage for the taxicab if he so chose. The MIA
does not directly assert that Bundu-Conteh was unable to purchase PIP coverage, but refers
to State Farm’s contention that PIP coverage could be purchased for a taxicab as a “red
herring[.]”

                                          - 44 -
      The third exclusion in the no-fault coverage section of the State Farm policy

provides:

      Exclusions

      THERE IS NO COVERAGE:

                                          ***

      3. FOR YOU OR ANY RESIDENT RELATIVE WHILE OCCUPYING A
      MOTOR VEHICLE OWNED BY YOU OR ANY RESIDENT RELATIVE
      AND WHICH IS NOT INSURED UNDER THE LIABILITY COVERAGE
      OF THIS POLICY[.]

In other words, the provision excludes from no-fault coverage—i.e., PIP coverage—any

personal injury to the insured while the insured was occupying a motor vehicle owned by

the insured, but not covered by liability provisions of the State Farm policy. The third

exclusion is unambiguous, and clearly precludes coverage of Bundu-Conteh’s PIP claim

under the State Farm policy.

      As to whether the exclusion is authorized by the General Assembly, we note that

“[t]his Court has consistently held that exclusions from statutorily mandated insurance

coverage not expressly authorized by the [General Assembly] will not be recognized.”

Comer, 419 Md. at 97, 18 A.3d at 834 (citations and internal quotation marks omitted).

We conclude that the third exclusion in the State Farm policy is authorized by the General

Assembly, and thus is valid. IN § 19-505(c)(1)(ii) provides:

      An insurer may exclude from the coverage described in this section benefits
      for:

      ...




                                          - 45 -
       (ii) the named insured or a family member of the named insured who resides
       in the named insured’s household for an injury that occurs while the named
       insured or family member is occupying an uninsured motor vehicle owned
       by:

              1. the named insured; or

              2. an immediate family member of the named insured who resides in
              the named insured’s household.

Here, Bundu-Conteh was the named insured, he was occupying a motor vehicle (the

taxicab) owned by him when he was injured, and the taxicab was not insured for PIP

coverage and, as such, was “uninsured” within the meaning of IN § 19-505(c)(1)(ii). What

we said in Comer, 419 Md. at 98, 18 A.3d at 835, on this point rings equally true in this

case—obviously, one purpose of the third exclusion in the State Farm policy and IN § 19-

505(c)(1)(ii) is to prevent a named insured, who owns several motor vehicles, from insuring

only one of them with an insurer, leaving the other vehicles uninsured for PIP coverage

under a different policy, and then being able to claim PIP coverage and benefits from the

first insurer even though no premium was paid to the first insurer for coverage of the other

vehicles. Indeed, “[a]n interpretation of the Insurance Code that would allow this would

be unreasonable.” Comer, 419 Md. at 98, 18 A.3d at 835. Put simply, the third exclusion

in the State Farm policy is authorized by IN § 19-505(c)(1)(ii) and is applicable under the

circumstances of this case. Thus, State Farm properly denied Bundu-Conteh’s PIP claim,

as Bundu-Conteh was not entitled to PIP coverage and benefits for the injuries that he

sustained while driving the taxicab.

       In sum, we conclude that a taxicab is a “motor vehicle” for purposes of the owned

but uninsured exclusion from PIP coverage set forth in IN § 19-505(c)(1)(ii) and for the


                                           - 46 -
payment of benefits under IN § 19-513(d)(1)(i), and that Bundu-Conteh’s taxicab is a

motor vehicle for those purposes. We further determine that an “uninsured motor vehicle”

for purposes of IN § 19-505(c)(1)(ii) means a motor vehicle uninsured for PIP coverage,

such that a motor vehicle, including a taxicab, that is not insured for PIP coverage is an

“uninsured motor vehicle” for purposes of IN § 19-505(c)(1)(ii). Applying that term to the

circumstances of this case leads to the conclusion that Bundu-Conteh’s taxicab, which was

not insured for PIP coverage, is an “uninsured motor vehicle” for purposes of IN § 19-

505(c)(1)(ii), such that an insurer may properly exclude PIP coverage under the owned but

uninsured exclusion. And, we conclude that the third exclusion in the State Farm policy is

a valid exclusion that is permissible under IN § 19-505(c)(1)(ii). Accordingly, we hold

that the third exclusion in the State Farm policy applies in this case, and that State Farm is

not responsible for PIP coverage for injuries that Bundu-Conteh sustained while driving

the taxicab, which was owned by Bundu-Conteh, but not insured with State Farm. Stated

otherwise, we determine that Bundu-Conteh is not entitled to PIP coverage under the State

Farm policy under the circumstances of this case. As such, we affirm the judgment of the

Court of Special Appeals.


                                    JUDGMENT OF THE COURT OF SPECIAL
                                    APPEALS AFFIRMED. PETITIONER TO PAY
                                    COSTS.




                                            - 47 -
Circuit Court for Baltimore City
Case No. 24-C-14-000883
Argued: December 5, 2016


                                          IN THE COURT OF APPEALS

                                                OF MARYLAND

                                                      No. 41

                                             September Term, 2016
                                   ______________________________________

                                           MARYLAND INSURANCE
                                             ADMINISTRATION

                                                        v.

                                    STATE FARM MUTUAL AUTOMOBILE
                                        INSURANCE COMPANY ET AL.
                                   ______________________________________

                                               Barbera, C.J.
                                               Greene
                                               Adkins
                                               McDonald
                                               Watts
                                               Hotten
                                               Getty,

                                                   JJ.
                                   ______________________________________

                                       Dissenting Opinion by McDonald, J.,
                                      which Barbera, C.J., and Greene, J., join.
                                   ______________________________________

                                               Filed: January 23, 2017
       Much of the Majority opinion consists of background information and detailed

descriptions of cases with which I have no quarrel. My disagreement is with the Majority

opinion’s conclusion that a properly insured taxicab is an “uninsured” vehicle for purposes

of the personal injury protection (“PIP”) statute – Maryland Code, Insurance Article

(“IN”), §19-505.1 That conclusion is not only contrary to the plain language of the statute

and its legislative history, but also inconsistent with our most recent decision on PIP

coverage and the construction of the statute by the agency charged with administering it.

       As the Majority Opinion recounts, Alhassan Bundu-Conteh entered into an

insurance contract with State Farm for his personal motor vehicle under which part of the

premium he paid was for PIP coverage. He also owned a car that he used for his taxicab

business, which he insured with another company that insures taxicabs. Consistent with

Maryland law, that insurer did not provide PIP coverage in its policy. (There is no dispute

that taxicabs are excluded from the State law concerning PIP coverage – that is, automobile

insurers are not required to offer PIP coverage for taxicabs – and there is no indication in

the record that they do.)

       As the Majority opinion indicates, it is often said that PIP coverage follows the

person – i.e., the insured. Majority slip op. at 15. It is thus undisputed that, if Mr. Bundu-


       1
        The Majority opinion also devotes considerable space to explaining why a taxicab
is a “vehicle” for purposes of the PIP statute despite the exclusion of taxicabs from the
definition of the term “vehicle” in the statute. Majority slip op. at 28-37. While the
Majority opinion must surmount that significant hurdle in order to agree with State Farm
on the outcome of this case, we need not decide that question in order to decide this case
correctly. See footnote 15 below.
Conteh were walking down the street and hit by a car, he would receive PIP benefits under

the policy. If he were riding a bicycle and were involved in a motor vehicle accident, he

would be covered. If he were a passenger in a taxicab when it collided with another car,

he would be covered. If he were driving a taxicab owned by someone else, he would be

covered.2

       State Farm argues, and the Majority opinion apparently agrees, that PIP coverage

does not follow Mr. Bundu-Conteh if he is in an accident while driving a taxicab that he

owns and that he has fully insured in accordance with the requirements of State law. The

Maryland Insurance Administration (“MIA”), which administers the State Insurance Law,

rejected such an incongruous interpretation. So should we.

       PIP Coverage

       As the Majority opinion recounts, beginning in 1972, State law required PIP

coverage as part of motor vehicle insurance to cover economic losses resulting from

automobile accidents.      As the Majority opinion also notes, this requirement was

indisputably remedial legislation. See Majority slip op. at 11-12, 35. PIP coverage was

part of the no-fault automobile insurance reforms that were adopted in a number of states

during the 1970s and 1980s. It was intended to compensate victims of automobile

accidents for economic damages more quickly and efficiently, with lower administrative

costs and without regard to fault. See generally J.M. Anderson, P. Heaton, & S. J. Carroll,

The U.S. Experience with No-Fault Automobile Insurance:           A Retrospective (Rand



       2
           Nasseri v. GEICO, 390 Md. 188 (2005).

                                           -2-
Corporation 2010).

       “PIP is a pure social risk-allocating mechanism. By mandating PIP, the State has

made a public policy decision to provide monetary relief to nearly every victim of a motor

vehicle accident occurring in Maryland. Mandatory PIP shifts the risk of caring for these

victims from the State to the private sector.” A. Janquitto, Maryland Motor Vehicle

Insurance (3d ed. 2011) §9.1 at 497.

       Pertinent to this case, while Maryland law requires PIP coverage on most vehicle

policies, it does not require PIP coverage in policies covering taxicabs or buses. IN §19-

501(b).3 According to the record in this case, the insurer of Mr. Bundu-Conteh did not

offer PIP coverage and there is no indication in the record that such coverage is available

in Maryland from any insurer.

       The Statutory Authorization for an “Owned but Uninsured” Exclusion

       When an insured has PIP coverage through a policy, the insurer must pay PIP

benefits whenever the insured is involved in a “motor vehicle accident” unless the law

provides for an exclusion and the insured’s policy includes that exclusion. IN §19-505(c).


       3
        Taxicabs and buses were excluded from the requirement to have PIP coverage by
the General Assembly in the late 1970s. Chapter 655, Laws of Maryland 1977; Chapter
819, Laws of Maryland 1978. There is some indication in the legislative history, in
testimony apparently provided by proponents of the bill excluding taxicabs, that PIP
coverage had not been intended for commercial enterprises such as cab companies and
common carriers, and that the PIP coverage of taxicabs had proved duplicative of other
coverage, such as worker’s compensation insurance. See Bill file for House Bill 1272
(1977).

      The Public Service Commission specifies insurance coverage for taxicabs for which
a permit is required. Maryland Code, Public Utilities Article, §10-207. The Commission
does not specify PIP coverage in its regulations. See COMAR 20.90.02.19, 20.90.03.17.

                                           -3-
The exclusion at issue in this case appears in IN §19-505(c)(1)(ii)1. That provision allows

an insurer to have certain exclusions from PIP coverage, including an exclusion for “an

injury that occurs while the named insured … is occupying an uninsured motor vehicle

owned by … the named insured….”

       What the “Owned but Uninsured” Exclusion Means

       In denying PIP coverage to Mr. Bundu-Conteh, State Farm relied on an exclusion

in its policy that it traces to the authorization for an “owned but uninsured” exclusion in IN

§19-505(c)(1)(ii). On its face, the statutory provision does not apply to this case. Mr.

Bundu-Conteh was not occupying an “uninsured” motor vehicle. The taxicab was insured

– indeed, it is undisputed that the vehicle had all the insurance coverage required by State

law for taxicabs, although that coverage does not include PIP coverage. (Indeed, the record

indicates that the insurance company that provided the policy for Mr. Bundu-Conteh’s

taxicab does not even offer PIP coverage). State Farm’s argument that its denial of

coverage is justified by this provision requires one to rewrite the statute – i.e., that the

exclusion extends to “an injury that occurs while the named insured … is occupying an

uninsured a motor vehicle that, even if insured by another policy, lacks PIP coverage and

that is owned by … the named insured….”

       If the statute were rewritten in that manner, it would be quite at odds with the other

exclusions in the statute. Other than an exclusion for a non-resident pedestrian involved in




                                            -4-
an accident outside Maryland,4 the other exclusions all are designed to deny benefits to a

person involved in some kind of wrongdoing. In particular, the other exclusions are for (1)

a person who intentionally causes the accident,5 (2) a person operating a vehicle he knows

is stolen,6 and (3) a person committing a felony or attempting to elude the police at the time

of the accident.7 In this context, it is evident that the exclusion for an accident involving

an “owned but uninsured” vehicle is meant to allow insurers to deny benefits to those who

fail to comply with the compulsory automobile insurance requirement.8

       The Majority opinion suggests that the exclusion is meant to prevent one who owns

multiple automobiles from waiving PIP coverage on all but one of the vehicles and then

collecting PIP benefits if the individual happened to be in an accident in one of the cars for

which he had waived PIP coverage.9 See Majority slip op. at 8, 21-27, 46. However, the


       4
         IN §19-505(c)(1)(i)2. Another provision permits an insurer to exclude certain
benefits, but not all PIP coverage, with respect to motorcycles, mopeds, and motor scooters.
IN §19-505(c)(2).
       5
           IN §19-505(c)(1)(i)1.
       6
           IN §19-505(c)(1)(i)3.
       7
           IN §19-505(c)(1)(i)4.
       8
           See Maryland Code, Transportation Article, §17-104.
       9
         The Majority opinion relies primarily on GEICO v. Comer, 419 Md. 89 (2011), by
analogy for this proposition. Majority slip op. at 21-24, 42-44. The analogy does not work.
In that case, Mr. Comer was injured while riding a motorcycle in an accident with an under-
insured motorist. He was eligible for uninsured motorist (“UM”) benefits under both the
policy that covered the motorcycle, as well as a more generous policy covering his father’s
automobile. The UM provision of the motorcycle policy was exhausted as a result of a set-
off by benefits obtained from the tortfeasor’s policy and Mr. Comer therefore sought UM


                                            -5-
statute already eliminates that possibility. As the Majority opinion notes elsewhere, under

IN §19-506(b), a waiver of PIP coverage for one vehicle means that the insured forgoes

PIP benefits anywhere. See Majority slip op. at 13-14. But that is not this case. Mr.

Bundu-Conteh did not waive PIP coverage in his State Farm policy. Nor did he waive PIP

coverage for his taxicab; under State law, the insurer did not offer it to him and was not

required to do so.

       The legislative history of the statute confirms this understanding of the statute.

Authorization for an “owned but uninsured” exclusion was added to the statute by the


benefits under the more generous provisions of his father’s policy. The insurer of the
father’s policy declined to provide UM benefits to Mr. Comer under an exclusion that
pertained to injuries suffered while occupying a vehicle not covered by that policy. This
Court held that the policy exclusion was permissible under a provision of the UM statute.
The Court reasoned that the purpose of such an exclusion “is obviously to prevent a family,
owning several motor vehicles, from insuring only one or two of them with an insurer,
leaving the other vehicles uninsured, or underinsured under a different policy, and being
able to claim uninsured or underinsured motorist benefits from the first insurer ….” 419
Md. at 98.

       As noted in the text above, in contrast to the UM statute, the PIP statute contains a
waiver provision under which a waiver for one vehicle would waive PIP coverage for all.
Thus, the circumstance imagined in the Majority opinion – obtaining PIP coverage for one
vehicle, waiving it for other vehicles owned by the same person, and attempting to collect
PIP benefits for accidents involving the other vehicles – would not occur.

        State Farm made a similar “windfall” argument in its brief but, presumably because
it does not work, abandoned it at oral argument in favor of a “windfall” scenario that might
be termed “Seven Cabs for Seven Brothers.” Under this scenario, several siblings would
all live in the same household, would all have PIP coverage under the same vehicle owned
by a parent, would all own taxicabs insured without PIP coverage, and would all have
claims resulting from motor vehicle accidents involving their respective cabs. Perhaps that
is possible in some universe, but it appears to be in the same realm as the monkey who
pecks at a typewriter for eternity and eventually produces a complete copy of Hamlet.




                                           -6-
Legislature in 1982. Chapter 573, Laws of Maryland 1982. That bill was evidently a

response to this Court’s decision in Pennsylvania Nat. Mut. Cas. Ins. Co. v. Gartelman,

288 Md. 151 (1980), in which the claimant sought PIP benefits under her husband’s

automobile policy after she was injured while occupying a vehicle (a moped) that had no

insurance at all. This Court held that, in the absence of legislative authorization, an insurer

could not deny PIP benefits to one who was insured under a policy including such benefits,

but who was injured while operating an uninsured vehicle.10

       The legislative file contains copies of the Gartelman decision; it also contains a

copy of a floor report, which notes that the bill was “in response to” that decision. As

indicated above, the Gartelman decision involved a situation in which the injured party

was operating a vehicle without any insurance.11 It is also notable that, in the synopsis of

the bill that appears in the floor report, the only definition of “uninsured vehicle” in the

synopsis refers to a “vehicle whose coverage is less than the coverage required to be

provided by law.” (emphasis added).



       10
          The Court also held that a policy provision that excluded uninsured motorist
(‘UM”) coverage for individuals like the claimant in Gartelman was also not authorized
by the statute in that the statutory authorization only permitted exclusion of UM benefits
for the owner of an uninsured vehicle involved in the accident and not other insured parties,
such as the claimant.
       11
          In its analysis of the Gartelman decision, the Majority opinion concludes that a
construction of IN §19-505(c)(1)(ii) to refer to a vehicle without any insurance would lead
to the same result in Gartelman as under the prior statute and therefore be contrary to
legislative intent. Majority slip op. at 40. That conclusion is incorrect. The vehicle
occupied by the claimant in Gartelman lacked any insurance.




                                             -7-
       Thus, neither the plain language of IN §19-505(c)(1)(ii) nor its legislative history

supports a denial of PIP coverage to an insured who also owns and operates a properly

insured taxicab. As this Court has stated on numerous occasions: “Where statutory

language is plain and unambiguous, and expresses a definite meaning consonant with the

statute’s purpose, courts must not insert or delete words to make a statute express an

intention different from its clear meaning.”12 Moreover, given the remedial purpose of the

statutory requirement of PIP coverage, the statute should be construed liberally to promote

its purpose.13

       Given the plain language of the statute and its legislative history, it is perhaps

unsurprising that the agency charged with administering the State insurance law agrees

with this interpretation. As the Majority opinion notes, the Insurance Commissioner

concluded that the authorization for an “owned but uninsured” exclusion in IN §19-

505(c)(1)(ii) refers to a motor vehicle without any insurance. Majority slip op. at 7. The

MIA’s construction of the statute is entitled to considerable weight. Crofton Convalescent

Center, Inc. v. DHMH, 413 Md. 201, 215 (2010); Maryland Aviation Administration v.

Noland, 386 Md. 556, 572 (2005); Maryland Insurance Commissioner v. Kaplan, 434 Md.

280, 298 (2013).




       12
            Gartelman, 288 Md. at 159.
       13
         See Gartelman, 288 Md. at 159-60 (discussing remedial purpose of uninsured
motorist coverage).


                                           -8-
       Moreover, an authoritative treatise on the State motor vehicle insurance law

likewise agrees with this interpretation.     See A. Janquitto, Maryland Motor Vehicle

Insurance (3d ed. 2011) §9.8(A)(7) at pp. 541-44. The treatise author ties this interpretation

of the exclusion to the rest of the motor vehicle insurance law:

              In many respects, the exclusion of insureds who own uninsured
       vehicles is a common denominator running through Maryland’s
       comprehensive motor vehicle insurance scheme. This exclusion appears, in
       various forms, in Subtitle 5’s regulation of PIP and uninsured motorist
       coverages, and in the Uninsured Division [of the Maryland Automobile
       Insurance Fund] sections of Subtitle 6. The purpose of the exclusion is
       simple. It furthers Maryland’s comprehensive insurance scheme by
       encouraging the owner of an uninsured motor vehicle to become insured by
       imposing on him the penalty of exclusion form coverage for failure to obtain
       insurance.

Id. at p. 543 (quotation marks and citations omitted). After analyzing IN §19-505(c)(1)(ii)

in some detail, the treatise author concludes that “uninsured should be given its ordinary

meaning – a vehicle without insurance – though, arguably it also includes a vehicle insured

by a policy with liability insurance that did not meet the requirements of Title 17 of the

Transportation Article.” Id. at p. 544. In the case before us, Mr. Bundu-Conteh’s taxicab

is not a vehicle without insurance; nor is it a vehicle whose policy does not comply with

the requirements of Title 17 of the Transportation Article.

       It is also notable that a related provision of the State insurance law provides that an

insurer who provides a policy with PIP coverage “shall pay [PIP] benefits . . . to an

individual insured under the policy who is injured in a motor vehicle accident . . . while

occupying a motor vehicle for which [PIP] coverage[] [is] not in effect.” IN §19-

513(d)(1)(i) (emphasis added). This indicates that the absence of PIP coverage does not



                                            -9-
equate to “uninsured” for purposes of IN §19-505(c)(1)(ii).14 This Court has opined that

this provision is directly aimed at accidents in which the insured occupies a taxicab or bus,

as taxicabs and buses are vehicles for which PIP coverage would not be in effect. Nasseri

v. GEICO, 390 Md. 188, 194-95 (2005). “Section 19-513(d) guarantees that persons who

have purchased PIP . . . coverage are entitled to [that] coverage, even when the vehicles

insured under their policy are not involved in the accident.” Janquitto, supra, §9.14(B) at

p. 586.

          Summary

          For the reasons outlined above, I would hold that a properly insured taxicab is not

an “uninsured” vehicle for purposes of the exclusion authorized by IN §19-505(c)(1)(ii).15


          14
           State Farm asserts that such an interpretation contradicts the authorized exclusion
for an “owned but uninsured” vehicle in IN §19-505(c)(1)(ii). But there is only a
contradiction if one adopts the extremely broad interpretation of the exclusion advanced
by State Farm. If one interprets these provisions according to their plain language, they
are perfectly compatible. A well-known canon of statutory construction prefers compatible
constructions of statutory language over contradictory constructions. E.g., CashCall, Inc.
v. Maryland Commissioner of Financial Regulation, 448 Md. 412, 431 (2016). The
“owned but uninsured” exclusion provision (IN §19-505(c)(1)(ii)) allows exclusion of
benefits when the insured occupies a vehicle that the insured owns and that carries no
insurance. By contrast, IN §19-513(d)(1)(i) makes clear that PIP benefits are to be paid
when the insured is injured while occupying a vehicle without PIP coverage. In this case,
Mr. Bundu-Conteh’s taxicab was properly insured; therefore, the exclusion authorized by
IN §19-505(c)(1)(ii) does not apply. But that taxicab, consistent with Maryland law, did
not itself have PIP coverage and thus PIP coverage was “not in effect.” IN §19-513(d)(1)(i)
makes clear that, in that situation, PIP benefits are to be paid.
          15
          As noted earlier, the decision reached by the Majority opinion also depends on its
conclusion that a taxicab is a “vehicle” for purposes of IN §19-505(c)(1)(ii), despite the
fact that taxicabs are excluded from the definition of “vehicle” in IN §19-501(b) – a
definition that applies to IN §19-505(c)(1)(ii). I see no need to reach that issue. That is
because: (1) there is no dispute in this case that Mr. Bundu-Conteh was involved in a


                                             - 10 -
Accordingly, I would confirm the decision of the agency in this case.

      Chief Judge Barbera and Judge Greene advise that they join this dissent.




“motor vehicle accident” because, as in Nasseri, 390 Md. at 193-94, the other car involved
in the accident was not a taxicab; and (2) Mr. Bundu-Conteh’s taxicab was not “uninsured”
for the reasons set forth in the text.

                                          - 11 -